Exhibit 10.1

 

 

 

Published CUSIP Number:         

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 1, 2010

among

MODUSLINK GLOBAL SOLUTIONS, INC.

and certain of its Subsidiaries, as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

      1.01    Amendment and Restatement    1 1.02    Defined Terms    2 1.03   
Other Interpretive Provisions    27 1.04    Accounting Terms    27 1.05   
Rounding    28 1.06    Times of Day    28 1.07    Letter of Credit Amounts    28
1.08    Currency Equivalents Generally    28 ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS

   2.01    The Borrowings    29 2.02    Borrowings, Conversions and
Continuations of Loans    29 2.03    Letters of Credit    30 2.04    [RESERVED]
   38 2.05    Prepayments    38 2.06    Optional Termination or Reduction of
Commitments    38 2.07    Repayment of Loans    39 2.08    Interest    39 2.09
   Fees    39 2.10    Computation of Interest and Fees; Retroactive Adjustments
of Applicable Rate    40 2.11    Evidence of Debt    40 2.12    Payments
Generally; Administrative Agent’s Clawback    41 2.13    Sharing of Payments by
Lenders    42 2.14    Borrowers’ Agent    43 2.15    One Obligation    43 2.16
   Increase in Revolving Credit Facility    43 ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY

   3.01    Taxes    45 3.02    Illegality    48

 

i



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates    48 3.04    Increased Costs; Reserves on
Eurodollar Rate Loans    49 3.05    Compensation for Losses    50 3.06   
Mitigation Obligations; Replacement of Lenders    50 3.07    Survival    51 3.08
   Nature and Extent of Each Borrower’s Liability    51 ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   4.01    Conditions of Initial Credit Extension    53 4.02    Conditions to
all Credit Extensions    55 ARTICLE V


REPRESENTATIONS AND WARRANTIES

   5.01    Existence, Qualification and Power    55 5.02    Authorization; No
Contravention    56 5.03    Governmental Authorization; Other Consents    56
5.04    Binding Effect    56 5.05    Financial Statements; No Material Adverse
Effect    56 5.06    Litigation    57 5.07    No Default    57 5.08    Ownership
of Property; Liens; Investments    57 5.09    Environmental Compliance    57
5.10    Insurance    58 5.11    Taxes    58 5.12    ERISA Compliance    58 5.13
   Subsidiaries; Equity Interests; Loan Parties    59 5.14    Margin
Regulations; Investment Company Act    59 5.15    Disclosure    59 5.16   
Compliance with Laws    59 5.17    Intellectual Property; Licenses, Etc    60
5.18    Solvency    60 5.19    Casualty, Etc    60 5.20    Labor Matters    60
5.21    Collateral Documents    60

 

ii



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

        6.01    Financial Statements    61 6.02    Certificates; Other
Information    62 6.03    Notices    64 6.04    Payment of Obligations    64
6.05    Preservation of Existence, Etc    64 6.06    Maintenance of Properties
   65 6.07    Maintenance of Insurance; Treasury Management    65 6.08   
Compliance with Laws    65 6.09    Books and Records    65 6.10    Inspection
Rights    66 6.11    Use of Proceeds    66 6.12    Additional Subsidiaries    66
6.13    Compliance with Environmental Laws    66 6.14    Further Assurances   
66 6.15    Compliance with Terms of Leaseholds    67 6.16    Amendments of
Organization Documents    67 6.17    Material Contracts    67 ARTICLE VII


NEGATIVE COVENANTS

   7.01    Liens    67 7.02    Indebtedness    69 7.03    Investments    70 7.04
   Fundamental Changes    71 7.05    Dispositions    72 7.06    Restricted
Payments    72 7.07    Change in Nature of Business    73 7.08    Transactions
with Affiliates    73 7.09    Burdensome Agreements    73 7.10    Use of
Proceeds    74 7.11    Financial Covenants    74 7.12    Amendments of
Organization Documents    74 7.13    Accounting Changes    74 7.14   
Prepayments, Etc. of Indebtedness    74

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default    74 8.02    Remedies upon Event of Default    76
8.03    Application of Funds    77 ARTICLE IX


ADMINISTRATIVE AGENT

   9.01    Appointment and Authority    78 9.02    Rights as a Lender    78 9.03
   Exculpatory Provisions    78 9.04    Reliance by Administrative Agent    79
9.05    Delegation of Duties    79 9.06    Resignation of Administrative Agent
   80 9.07    Non-Reliance on Administrative Agent and Other Lenders    80 9.08
   No Other Duties, Etc    81 9.09    Administrative Agent May File Proofs of
Claim    81 9.10    Collateral Matters    81 ARTICLE X


MISCELLANEOUS

      10.01    Amendments, Etc    82 10.02    Notices; Effectiveness; Electronic
Communications    83 10.03    No Waiver; Cumulative Remedies    85 10.04   
Expenses; Indemnity; Damage Waiver    86 10.05    Payments Set Aside    87 10.06
   Successors and Assigns    87 10.07    Treatment of Certain Information;
Confidentiality    91 10.08    Right of Setoff    91 10.09    Interest Rate
Limitation    92 10.10    Counterparts; Integration; Effectiveness    92 10.11
   Survival of Representations and Warranties    92 10.12    Severability    92
10.13    Replacement of Lenders    92 10.14    Governing Law; Jurisdiction; Etc
   93 10.15    Waiver of Jury Trial    94 10.16    No Advisory or Fiduciary
Responsibility    94 10.17    Electronic Execution of Assignments and Certain
Other Documents    94 10.18    USA PATRIOT Act Notice    95

 

iv



--------------------------------------------------------------------------------

10.19    Time of the Essence    95 10.20    ENTIRE AGREEMENT    95

SIGNATURES

   S-1

 

v



--------------------------------------------------------------------------------

SCHEDULES

  2.01    Commitments and Applicable Percentages   2.02    Eligible Inventory
Locations   2.03    Eligible Loan Parties and Corresponding Applicable Advance
Percentages   5.08(b)    Existing Liens   5.12(d)    Pension Plans   5.12(e)   
Other Plans   5.13    Subsidiaries and Other Equity Investments; Loan Parties
  5.20    Labor Matters   6.12    Additional Subsidiaries   7.02    Existing
Indebtedness   7.03    Existing Investments 10.02    Administrative Agent’s
Office, Certain Addresses for Notices

 

EXHIBITS

Form of    A    Committed Loan Notice B    Revolving Credit Note C    Compliance
Certificate D-1    Assignment and Assumption D-2    Administrative Questionnaire
E    Letter of Undertaking F    Borrowing Base Certificate G    Joinder

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 1, 2010, among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation
(“Holdings”), each of the Domestic Subsidiaries of Holdings signatory hereto
(together with Holdings, the “Borrowers”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Amendment and Restatement. In order to facilitate the amendment and
restatement contemplated by this Agreement and otherwise to effectuate the
desires of the Borrowers, the Administrative Agent and the Lenders:

(a) As of the close of business on February 1, 2010, the entire outstanding
balance of the Loan (as defined in the Existing Credit Agreement) was held by
Bank of America and The Private Bank (or their participants).

(b) Simultaneously with the Closing Date, but immediately prior to giving effect
to Section 1.01(e), the parties hereby agree that (i) the Applicable Revolving
Credit Percentages of each of the Lenders shall be the Revolving Credit
Applicable Percentage as set forth on Schedule 2.01 opposite such Lender’s name,
(ii) the outstanding principal balance of the Loan (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement shall be reallocated as
outstanding Loans hereunder, and (iii) the requisite assignments shall be deemed
to be made in such amounts among the Lenders and from each Lender to each other
Lender, with the same force and effect as if such assignments were evidenced by
applicable Assignments and Assumptions, but without the payment of any related
assignment fee.

(c) The parties hereby consent to all reallocations and assignments effected
pursuant to Section 1.01(b) and waive any requirement for any other document or
instrument, including any Assignment and Assumption, necessary to give effect to
any reallocation or assignment. On the Closing Date, the Lenders shall make full
cash settlement with each other either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, with respect to all
assignments and reallocations as reflected in this Section 1.01 such that after
giving effect to such settlements each Lender’s Applicable Revolving Credit
Percentage equals (with customary rounding) its Applicable Percentage of the
Outstanding Amount of all Loans.

(d) The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Lenders and any terms, conditions
or matters related to any thereof, shall be and hereby are amended and restated
in their entirety

 

1



--------------------------------------------------------------------------------

by the terms, conditions and provisions of this Agreement, and the terms and
provisions of the Existing Credit Agreement, except as otherwise expressly
provided herein, shall be superseded by this Agreement.

(e) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, and of any related “Loan Documents” (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Loan Documents”), (i) all of the indebtedness, liabilities and
obligations owing to any Person under the Existing Credit Agreement and other
Existing Loan Documents shall continue as Obligations hereunder, and (ii) each
of this Agreement, the Revolving Credit Notes and any other Loan Document (as
defined herein) that is amended and restated in connection with this Agreement
is given as a substitution of, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers under the Existing Credit Agreement
or any Existing Loan Documents and neither the execution and delivery of such
documents nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Existing Credit Agreement or of any
of the other Existing Loan Documents or any obligations thereunder. Upon the
effectiveness of this Agreement, all Loans owing by the Borrowers and
outstanding under the Existing Credit Agreement shall continue as Loans
hereunder and shall constitute advances hereunder, and all Letters of Credit
outstanding under the Existing Credit Agreement shall continue as Letters of
Credit hereunder. “Loans” under the Existing Credit Agreement accruing interest
at the “BBA LIBOR Daily Floating Rate” under the Existing Credit Agreement shall
accrue interest at the Base Rate hereunder and the parties hereto agree that the
“Interest Periods” for all “LIBOR Loans” outstanding under the Existing Credit
Agreement on the Closing Date shall remain in effect without renewal,
interruption or extension as Eurodollar Rate Loans under this Agreement and
accrue interest at the Eurodollar Rate hereunder (with any changes in the
Applicable Rate effected hereunder becoming effective as of the Closing Date);
provided that on and after the Closing Date the Applicable Rate applicable to
any Loan or Letter of Credit hereunder shall be as set forth in the definition
of Applicable Rate below, without regard to any margin applicable thereto under
the Existing Credit Agreement prior to the Closing Date.

(f) Notwithstanding the provisions regarding assignments set forth in
Section 10.06 hereof, as of the Closing Date, the Revolving Credit Commitment
for each of the Lenders are as set forth on Schedule 2.01.

1.02 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accounts” shall mean all accounts (including without limitation all right to
payment for services rendered or goods sold or leased), contract rights, leases,
chattel paper, instruments, life insurance policies, notes and documents,
whether now owned or to be acquired by any Borrower.

“Account Debtor” shall mean any Person who is or who may become obligated to any
Borrower under, with respect to, or on account of an Account.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to Holdings and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of the Revolving Credit Facility at such time and (b) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Amended and Restated Credit Agreement.

“Allocable Amount” has the meaning specified in Section 3.08.

“Applicable Advance Percentage” means the advance rates on Eligible Inventory
and Eligible Receivables applicable to each Eligible Loan Party, as set forth on
Schedule 2.03.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal
quarter ending July 31, 2010, 0.625% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing Level

  

Consolidated Leverage Ratio

   Unused Commitment Fee

1

   < 0.5:1    0.50%

2

   ³0.5:1 but <1.0:1    0.50%

3

   ³1.0:1    0.625%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 3 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Fee Rate for
any period shall be subject to the provisions of Section 2.10(b).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time.
If the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Lender in respect

 

3



--------------------------------------------------------------------------------

of the Revolving Credit Facility shall be determined based on the Applicable
Percentage of such Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of the Revolving Credit Facility
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, in respect of the Revolving Credit Facility, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter ending
July 31, 2010, 1.75% per annum for Base Rate Loans and 2.75% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing Level

  

Consolidated Leverage Ratio

  

Eurodollar

Rate

(Letters

of Credit)

  

Base Rate

1

   < 0.5:1    2.25%    1.25%

2

   ³0.5:1 but <1.0:1    2.50%    1.50%

3

   ³1.0:1    2.75%    1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply in respect of the Revolving
Credit Facility as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment with respect to
the Revolving Credit Facility or holds a Loan, respectively, at such time and
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended July 31, 2009, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Holdings and its Subsidiaries, including
the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date for the Revolving Credit Facility,
(ii) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change (i) in such prime rate announced by
Bank of America or the Federal Funds Rate shall take effect at the opening of
business on the day specified in the public announcement of such change in the
“prime rate” or the Federal Funds Rate, respectively, and (ii) in the Eurodollar
Rate described in clause (c) above shall take effect on the date of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Agent” has the meaning specified in Section 2.14.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F.

“Borrowing Base Deficiency” means, at any time, the failure of (a) the sum of
the Loan Values of the Eligible Collateral at such time to equal or exceed
(b) the Total Revolving Credit Outstandings at such time.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Buy Back Agreement” means an agreement between a Borrower and a customer of
such Borrower pursuant to which such customer agrees to purchase from such
Borrower any Inventory that is in excess of such Borrower’s then current
requirements or which is obsolete, at a price that is not less than 100% of the
original purchase price of such Inventory.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Loan Parties or any of their Subsidiaries free and clear of
all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or any Affiliate of
such Lender or (B) is organized under the laws of the United States of America,
any state thereof or the District of Columbia or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States of America, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 270 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

6



--------------------------------------------------------------------------------

“Cash Investment Policy” means that certain cash investment policy of the
Borrowers as in effect as of the date hereof and as provided to and reasonably
satisfactory to the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 33% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Holdings, or control over the equity securities of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that such Person or Persons have the right to acquire pursuant
to any option right) representing 33% or more of the combined voting power of
such securities; or

(d) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Loan Parties and their
Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“CMG@Ventures Entities” means CMG Securities Corporation, CMG@Ventures, Inc.,
CMG@Ventures Capital Corp., and any Subsidiaries of the foregoing.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders.

“Collateral Documents” means, collectively, the Security Agreement, each
Securities Pledge Agreement, certificates representing the “Pledged Equity” or
“Pledged Interests” (as applicable) referred to therein accompanied by undated
stock powers executed in blank and instruments evidencing the “Pledged Debt”
referred to therein indorsed in blank, all lockbox agreements, deposit account
control agreements and securities account control agreements, the Intellectual
Property Security Agreements, each of the joinders to Security Agreement,
Securities Pledge Agreements, or Intellectual Property Security Agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, mortgages, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, and all landlords’ and bailees’ waiver and consent agreements with
respect to the Collateral.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrowers and their Subsidiaries for the most
recently completed Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable, (iii) depreciation and amortization expense, (iv) all Net Non-Cash
Restructuring Charges recognized by Borrowers and their Subsidiaries during such
Measurement Period (to the extent calculations of the Net Non-Cash Restructuring
Charges for such Measurement Period result in a positive number);
(v) unrealized, non-cash foreign exchange losses, (vi) an amount equal to all
non-cash goodwill impairment charges recognized by Borrowers and their
Subsidiaries; (vii) adjustments for equity investments held by CMG@Ventures
Entities or from impairment charges on Investments, and (viii) non-cash stock
compensation expenses; and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) unrealized, non-cash foreign exchange gains, and
(iii) adjustments for equity investments held by CMG@Ventures Entities or from
gains on Investments.

“Consolidated Core Cash Flow Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA, plus (ii) rentals
payable under leases of real or personal, or mixed, property, in each case as
reflected on the Borrowers’ income statements, to (b) the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness

 

8



--------------------------------------------------------------------------------

otherwise expressly permitted under Section 7.02, (iii) rentals paid under
leases of real or personal, or mixed, property, in each case as reflected on the
Borrowers’ income statements, and (iv) Net Cash Restructuring Payments (to the
extent that calculations of the Net Cash Restructuring Payments for such
Measurement Period result in a positive number), in each case, of or by the
Borrowers and their Subsidiaries for the most recently completed Measurement
Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrowers and their Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Borrowers or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Borrower or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all cash interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all cash
interest paid or payable with respect to discontinued operations and (c) the
portion of cash rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrowers and their
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrowers and their Subsidiaries on a consolidated basis for the
most recently completed Measurement Period (including Consolidated EBITDA with
respect to any newly-created or acquired Subsidiary calculated on a pro forma
basis for such Measurement Period as if the acquisition had been consummated as
of the first day of the Measurement Period).

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrowers and their Subsidiaries on a consolidated basis for
the most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that any
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that any Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to any Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to such Borrower as described in clause (b) of this proviso).

 

9



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost Plus Agreement” means an agreement entered into in the ordinary course of
business and on an ongoing basis between a Borrower and a Subsidiary pursuant to
which services are rendered by one of the parties in exchange for consideration
payable by the other party in the amount of the service provider’s cost plus an
applicable mark-up, and “Cost Plus Agreements” means all such agreements.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Securities” means any bonds, notes, certificates of deposit, or any other
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Collateral” means, collectively, Eligible Inventory and Eligible
Receivables.

“Eligible Inventory” means the aggregate amount of all Inventory (including raw
materials) of Eligible Loan Parties (other than ModusLink PTS, Inc.) that is
subject to a Buy Back Agreement, valued on the first-in, first-out method of
inventory valuation or valued on a moving average basis which is insured to the
Administrative Agent’s satisfaction, less any Inventory:

(a) which is damaged, or not of merchantable quality, or has any defects that
would affect the market value of such inventory; or

(b) which is consigned, in transit or the subject of a bill in lading or other
title document; or

(c) which is not located at an Eligible Inventory Location; or

(d) which the Administrative Agent in its reasonable discretion determines not
to treat as Eligible Inventory, including without limitation due to age, type,
category or quantity (and the Administrative Agent shall notify Holdings of any
such determination within a reasonable time after it has been made); or

(e) which fails to meet or violates any warranty, representation or covenant
contained in this Agreement, the Security Agreement or any related document or
instrument relating to such Inventory; or

(f) which is subject to any Lien or security interest except in favor of the
Administrative Agent; or

(g) which is produced in violation of the Fair Labor Standards Act or is
packaging or shipping material or general supplies; or

(h) which is not in good condition or does not meet in all material respects all
material standards imposed by any Person having regulatory authority over such
goods or their use and/or sale, is damaged, is not currently saleable in the
normal course of business or is saleable but requires repairs, repackaging or
other cost and expense (other than normal and customary stocking costs); or

(i) which, although subject to a Buy Back Agreement, the customer has breached
its obligation to purchase Inventory pursuant to such Buy Back Agreement; or

(j) which is obsolete, unusable or otherwise unavailable for sale and has been
in the Borrowers’ Inventory in excess of 180 days.

Borrowers agree that work in process inventory shall not be included in Eligible
Inventory. Notwithstanding anything to the contrary herein, no Inventory owned
by any Borrower or Subsidiary located outside of the United States shall be
Eligible Inventory.

 

11



--------------------------------------------------------------------------------

“Eligible Inventory Location” means the locations identified on Schedule 2.02,
together with such other locations in the United States as to which the
Administrative Agent may, from time to time, agree, subject to such reasonable
conditions as Administrative Agent may determine appropriate, including the
execution and filing of appropriate financing statements and the obtaining of
any Lien waivers from any bailee, warehouseman, landlord, mortgagee or similarly
situated Person who may have a Lien in or upon any Inventory at such location.

“Eligible Loan Parties” means the Loan Parties set forth on Schedule 2.03.

“Eligible PTS Inventory” means the aggregate amount of all Inventory (including
raw materials) of ModusLink PTS, Inc., valued on the first-in, first-out method
of inventory valuation or valued on a moving average basis which is insured to
the Administrative Agent’s satisfaction, less any Inventory:

(a) which is damaged, or not of merchantable quality, or has any defects that
would affect the market value of such inventory; or

(b) which is consigned, in transit or the subject of a bill in lading or other
title document; or

(c) which is not located at an Eligible Inventory Location; or

(d) which the Administrative Agent in its reasonable discretion determines not
to treat as Eligible Inventory, including without limitation due to age, type,
category or quantity (and the Administrative Agent shall notify Holdings of any
such determination within a reasonable time after it has been made); or

(e) which fails to meet or violates any warranty, representation or covenant
contained in this Agreement, the Security Agreement or any related document or
instrument relating to such Inventory; or

(f) which is subject to any Lien or security interest except in favor of the
Administrative Agent; or

(g) which is produced in violation of the Fair Labor Standards Act or is
packaging or shipping material or general supplies; or

(h) which is not in good condition or does not meet in all material respects all
material standards imposed by any Person having regulatory authority over such
goods or their use and/or sale, is damaged, is not currently saleable in the
normal course of business or is saleable but requires repairs, repackaging or
other cost and expense (other than normal and customary stocking costs); or

(i) which is unrepaired or unrefurbished consumer electronic goods and
unrepaired or unrefurbished boards for such goods; or

(j) which is obsolete, unusable or otherwise unavailable for sale and has been
in ModusLink PTS, Inc.’s Inventory in excess of 180 days.

Borrowers agree that work in process inventory shall not be included in Eligible
PTS Inventory. Notwithstanding anything to the contrary herein, no Inventory
owned by any Borrower or Subsidiary located outside of the United States shall
be Eligible PTS Inventory.

 

12



--------------------------------------------------------------------------------

“Eligible Receivables” means the aggregate amount of all Receivables of Eligible
Loan Parties arising in the ordinary course of such Eligible Loan Parties’
business as presently conducted, valued at the lowest of invoice (adjusted for
credits, returns or the like), book value or the amount reasonably expected by
Eligible Loan Parties to be collected from the particular Account Debtor(s),
less any accounts and related amounts:

(a) which remain fully or partially unpaid for more than ninety (90) days after
their respective invoice dates except as contemplated by clause (o) below; or

(b) which are not due and payable in full in accordance with such Person’s
credit and collection policy as disclosed by such Person to Administrative
Agent; provided that regardless of the terms of such credit and collection
policy, no Eligible Receivable shall have a payment term which is greater than
sixty (60) days from the date of its related invoice; or

(c) which are owed by a particular Account Debtor if fifty percent (50%) or more
of the balance owing by such Account Debtor has not been paid within 90 days of
the invoice date; or

(d) with respect to which the Account Debtor is another Borrower or is a
partner, shareholder, director, officer, employee, or agent of any such Borrower
or is a Subsidiary or other Affiliate; or

(e) with respect to which payment by the Account Debtor is or may be
conditional, and accounts commonly known as “bill and hold” or accounts with a
similar or like arrangement; or

(f) with respect to which the Account Debtor is not a resident or citizen of or
otherwise located in the United States of America, or with respect to which the
Account Debtor is not subject to service of process in the United States of
America, unless such Person has furnished Administrative Agent with a letter of
credit or account receivable insurance in at least the amount of the account
acceptable as to form, substance and issuer to Administrative Agent in its sole
discretion; notwithstanding the foregoing, up to $7,500,000 of ModusLink B.V.
Receivables shall be considered Eligible Receivables if, but for this subsection
(f), such ModusLink B.V. Receivables would otherwise be considered Eligible
Receivables; or

(g) with respect to which the Account Debtor is the United States of America or
any department, agency or instrumentality thereof, unless all necessary steps
are taken to comply with the Assignment of Claims Act of 1940, as amended, and
all other necessary steps to perfect Administrative Agent’s security interest in
such account have been completed to Administrative Agent’s satisfaction; or

(h) with respect to which such Person is or may become liable to the Account
Debtor for goods sold or services rendered by such Account Debtor to such
Person; or

(i) with respect to which the goods giving rise thereto have not been shipped
and delivered to and accepted as satisfactory by the Account Debtor thereof or
with respect to which the services performed giving rise thereto have not been
completed and accepted as satisfactory by the Account Debtor; or

(j) arising from a “sale on approval” or “sale or return”; or

(k) which are subject to any Lien or security interest except in favor of
Administrative Agent, or are “bonded” or similar accounts; or

 

13



--------------------------------------------------------------------------------

(l) which are owed by an Account Debtor which has a dispute with such Person, or
as to which any adverse claim, dispute or litigation relates (including without
limitation any claim that any amounts are not owed to such Person), but only in
the amount of such adverse claim, dispute or litigation; or

(m) which are owed by an Account Debtor which (a) has filed a petition or (b) is
subject to an involuntary petition under any section or chapter of the United
States Bankruptcy Code or any similar law or regulation or has made a general
assignment for the benefit of its creditors; or

(n) which fails to meet or violates any warranty, representation or covenant
(subject to any applicable grace or cure period) contained in this Agreement or
any related document or instrument relating directly to Accounts; or

(o) which Administrative Agent deems, in its reasonable discretion, to be
doubtful in their collection.

Notwithstanding anything to the contrary herein, (i) except as otherwise
provided in subsection (f) above, no Accounts which are owed to any Subsidiary
that is not a resident of the United States shall be Eligible Receivables and
(ii) if the aggregate amount of all Accounts owed by a particular Account Debtor
exceed 37.5% of Eligible Receivables after giving effect to subsections
(a)-(o) above, then all Accounts in excess of such amount shall be excluded as
Eligible Receivables.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of any Borrower or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.

“Eurodollar Rate” means,

(a) with respect to each Eurodollar Rate Loan, for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time two
London Banking Days prior to the date of determination (or as to any day that is
not a London Banking Day, on the next preceding London Banking Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
determined by reference to clause (a) of the definition of “Eurodollar Rate.”

 

15



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Equity Interests” means (a) all Equity Interests held by any Borrower
that are listed as “available-for-sale securities” on the balance sheets of the
Loan Parties and (b) all other Equity Interests held by any Borrower in
privately held companies with carrying values of less than $100,000 as of the
date hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrowers are located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Holdings under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

“Existing Credit Agreement” means that certain Second Amended and Restated Loan
and Security Agreement dated as of October 31, 2005 among ModusLink Corporation,
SalesLink LLC and Sales Link Mexico Holding Corp., as the Borrowers, Bank of
America, N.A., as successor my merger to LaSalle Bank National Association), as
agent, and a syndicate of lenders, as amended, modified and supplemented to
date.

“Existing Letter of Credit” means that certain letter of credit in the amount of
$100,994 for the benefit of Bay Colony Center LLC, with an automatic renewal
date of October 1, 2010.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement, dated February 1, 2010, by and between
Holdings and the Administrative Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of a Loan Party which is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Full Payment” means, with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an insolvency proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are L/C Obligations or inchoate or
contingent in nature, cash collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any claims of the Loan Parties
against the Administrative Agent, Lenders and L/C Issuer arising on or before
the payment date. No Loans shall be deemed to have been paid in full until all
Revolving Credit Commitments related to such Loans have expired or been
terminated

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

 

17



--------------------------------------------------------------------------------

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor Payment” has the meaning specified in Section 3.08.

“Guarantors” means, collectively, the Subsidiaries of Holdings which are not
Domestic Subsidiaries, and which are listed on Schedule 6.12, and each other
Subsidiary of Holdings which is not a Domestic Subsidiary and that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

18



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreements” means a Patent and Trademark
Security Agreement and Copyright Security Agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent, together with each
other intellectual property security agreement and intellectual property
security agreement supplement delivered pursuant to Section 6.12.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; and
(b) as to any Base Rate Loan, the last Business Day of each month and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Borrower Agent in its Committed Loan Notice;
provided that (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period shall extend beyond the
Maturity Date.

“Inventory” has the meaning specified in the Security Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Holdings (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Holdings and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is one year after the date
that is seven days prior to the Maturity Date then in effect for the Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

20



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) the Collateral Documents and (d) each Issuer Document.

“Loan Parties” means, collectively, each of the Borrowers, any Pledgor, and any
Guarantor of the Obligations.

“Loan Value” means, at any time, with respect to the Eligible Collateral of the
Eligible Loan Parties, the sum of the following amounts and, with respect to a
particular category of Eligible Collateral, the following amount for such
category of Eligible Collateral:

(a) the lesser of (i) the Applicable Advance Percentage of the value of Eligible
Inventory of each of the Eligible Loan Parties (other than ModusLink PTS, Inc.)
plus the Applicable Advance Percentage of the value of Eligible PTS Inventory,
and (ii) $15,000,000 (provided that no more than $5,000,000 shall be attributed
to ModusLink PTS, Inc. and/or Eligible PTS Inventory under any provision of this
clause (a)); plus

(b) the Applicable Advance Percentage of the value of Eligible Receivables of
each of the Eligible Loan Parties (including ModusLink PTS, Inc.).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Holdings and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

“Maturity Date” means February 1, 2013; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.

 

21



--------------------------------------------------------------------------------

“Modified GAAP” means GAAP, with the exception that monthly financial statements
will not be adjusted for tax provisions, mark-to-market accounting,
restructuring charges, stock based compensation expense and accounting for
discontinued operations.

“ModusLink B.V. Receivables” shall mean all accounts receivable of
Hewlett-Packard Company, a Delaware corporation owed to ModusLink B.V., a
corporation organized under the laws of the Netherlands, f/k/a Modus Media
International B.V. (“ModusLink B.V.”) or ModusLink Tilburg B.V., a corporation
organized under the laws of the Netherlands, f/k/a SalesLink International B.V.,
f/k/a Logistical Processing B.V. (“Tilburg B.V.”) which result from the
operations of ModusLink B.V. or Tilburg B.V. in Tilburg, Netherlands and
Apeldoorn, Netherlands as indicated on the most recent Borrowing Base
Certificate.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Restructuring Payments” means, for any Measurement Period, cash
payments made under leases accrued as non-cash restructuring charges after
October 31, 2009, on a going-forward basis, in each case, of or by the Borrowers
and their Subsidiaries for the most recently completed Measurement Period, net
of the component of restructuring charges (as defined by GAAP) that are
contractual in nature and accrued during the Measurement Period.

“Net Non-Cash Restructuring Charges” means, for any Measurement Period, the
component of restructuring charges (as defined by GAAP) that are contractual in
nature and accrued during the Measurement Period, net of any cash payments made
during the Measurement Period under leases accrued as non-cash restructuring
charges.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Related Credit
Arrangements, in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

22



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means at any time any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and is maintained or is contributed to by any Borrower and any ERISA
Affiliate.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Foreign Subsidiary” means a Subsidiary of a Loan Party which is not a
Domestic Subsidiary, the Equity Interests of which have been pledged to the
Administrative Agent (as required by Section 6.12 or otherwise).

“Pledgors” means ModusLink Pte. Ltd., a Singapore limited company, Modus Media
International Ireland (Holdings), an Ireland limited company, and each other
Subsidiary of a Loan Party which is not a Domestic Subsidiary that has pledged
the Equity Interests to the Administrative Agent as required by Section 6.12 or
other terms and conditions of the Loan Documents, and “Pledgor” means any one of
them.

“Post-Closing Agreement” means that certain Post Closing Agreement, dated as of
the date hereof, by and among the Borrowers and the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” has the meaning specified in the Security Agreement.

“Register” has the meaning specified in Section 10.06(c).

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Swap Contract” means each Swap Contract entered into or maintained by
or for the benefit of any Loan Party with a Related Swap Contract Provider and
is not prohibited by the express terms of the Loan Documents.

“Related Swap Contract Provider” means any Person that, at the time it enters
into a Related Swap Contract, is (a) a Lender or (b) an Affiliate of a Lender
that has executed and delivered a letter of undertaking in the form of Exhibit E
hereto to the Administrative Agent, provided that, at any time such Person
ceases to be a Lender or an Affiliate of a Lender hereunder, such Person shall
no longer be considered a “Related Swap Contract Provider”.

“Related Treasury Management Arrangement” means any Bank of America ePayables
Solution and any arrangement for the delivery of treasury management services to
or for the benefit of any Loan Party which is entered into or maintained with a
Lender or Affiliate of a Lender and which is not prohibited by the express terms
of the Loan Documents; provided that, at any time the provider of such services
ceases to be a Lender or an Affiliate of a Lender hereunder, such arrangements
shall no longer be considered “Related Treasury Management Arrangements”.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding at least 51% (or, at any time that any Loans are made pursuant to
Section 2.16 hereof and such Loans are not made by the Lenders as of the date
hereof in the Applicable Revolving Credit Percentages set forth on Schedule 2.01
as of the date hereof, 66-2/3%) of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized

 

24



--------------------------------------------------------------------------------

by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, share repurchase, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Commitment” means, as to each Lender, its obligation (a) to
make Loans to the Borrowers pursuant to Section 2.01 and (b) to purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.16(d).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Pledge Agreement” means each securities pledge agreement dated on or
after the date hereof, duly executed by each Pledgor in favor of the
Administrative Agent, for the benefit of the Lenders, the Administrative Agent
and the other parties secured thereunder, and any joinder agreement thereto
executed and delivered to the Administrative Agent pursuant thereto.

“Security Agreement” means that certain Security Agreement dated as of the date
hereof, duly executed by each of the Borrowers in favor of the Administrative
Agent, for the benefit of the Lenders, the Administrative Agent and the other
parties secured thereunder, and any joinder agreement thereto executed and
delivered to the Administrative Agent pursuant thereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

25



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $5,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State

 

26



--------------------------------------------------------------------------------

of Illinois, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a Person that is a
controlled foreign corporation under Section 957 of the Code.

1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time,

 

27



--------------------------------------------------------------------------------

applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

28



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Borrowings. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans (each such loan, a “Loan”) to
the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the lesser of (A) the Revolving Credit Facility and (B) the sum
of the Loan Values of all Eligible Collateral at such time, and (ii) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower Agent’s irrevocable notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower Agent. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower Agent is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower Agent fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower Agent fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower Agent requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
Revolving Credit Facility, and if no timely notice of a conversion or
continuation is provided by the Borrower Agent, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the

 

29



--------------------------------------------------------------------------------

Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower Agent;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Borrowing is given by the Borrower Agent, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify Holdings and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Holdings and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 5 Interest Periods in effect in respect of the Revolving Credit
Facility.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
Holdings or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of Holdings or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by Holdings for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by Holdings that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Holdings’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Holdings may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. The Existing Letter of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

 

30



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with Holdings or such Lender
to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of

 

31



--------------------------------------------------------------------------------

Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower Agent delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Agent. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower Agent shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower Agent and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Holdings (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower Agent shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but

 

32



--------------------------------------------------------------------------------

may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower Agent that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower Agent shall not be required to make a specific request to
the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower Agent that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify Holdings and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrowers fail to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

33



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrowers
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower Agent
of a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant

 

34



--------------------------------------------------------------------------------

L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

35



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of
their Subsidiaries.

The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Agent’s instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Not later than five
(5) Business Days prior to the Maturity Date, the Borrowers shall Cash
Collateralize all outstanding Letters of Credit with a Letter of Credit
Expiration Date later than the Maturity Date, and the L/C Issuer is hereby
authorized to provide any notices with respect to Auto-Extension Letters of
Credit or Auto-Reinstatement Letters of Credit as set forth in Sections
2.03(b)(iii) and (iv) above. Sections 2.05, 8.01(c) and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05, Section 8.01(c) and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the

 

36



--------------------------------------------------------------------------------

L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America (which accounts may or may not be
interest bearing). If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrowers
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Revolving
Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Borrowers
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

37



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 [RESERVED]

2.05 Prepayments. (a) Optional. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Revolving Credit Facility). If
such notice is given by the Borrowers, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(b) [RESERVED].

(c) Mandatory Revolving Prepayments.

(i) If for any reason the aggregate amount of the Total Revolving Credit
Outstandings at any time exceeds the sum of the Loan Values of the Eligible
Collateral at such time, the Borrowers shall immediately prepay the Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

(ii) If any Borrower receives any proceeds of over $100,000 from the exercise of
any Buy Back Agreements at any time when the difference between (A) the sum of
the Loan Values of the Eligible Collateral and (B) the aggregate amount of the
Total Revolving Credit Outstandings is less than $2,500,000, the Borrowers shall
immediately prepay the Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such proceeds from the exercise of any Buy Back Agreements.

2.06 Optional Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility or
the Letter of Credit Sublimit, or from time to time permanently reduce the
Revolving Credit Facility or the Letter of Credit Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrowers
shall not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility or (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit.

 

38



--------------------------------------------------------------------------------

2.07 Repayment of Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under the Revolving Credit Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Revolving Credit Facility and (ii) each Base Rate Loan under the
Revolving Credit Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Unused Commitment Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, an
unused commitment fee equal to the Applicable Fee Rate times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations.
The unused commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility. The unused commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

 

39



--------------------------------------------------------------------------------

(b) One-Time Upfront Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
one-time upfront fee equal to $400,000. Such one-time upfront fee shall be for
the Lenders’ participation in the facilities described herein and shall be
payable in full upon the Closing Date.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, Holdings, the Administrative
Agent or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by Holdings as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrowers under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights the Administrative Agent, any Lender or the
L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b)
or under Article VIII. The Borrowers’ obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Revolving
Credit Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts

 

40



--------------------------------------------------------------------------------

and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the Revolving Credit Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to

 

41



--------------------------------------------------------------------------------

such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make

 

42



--------------------------------------------------------------------------------

such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Borrowers’ Agent. Each Loan Party hereby designates Holdings as its
representative and agent (the “Borrower Agent”) for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, L/C Issuer or any Lender.
Holdings hereby accepts such appointment. The Administrative Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Holdings on behalf of any Loan Party. The Administrative Agent and Lenders may
give any notice or communication with a Loan Party hereunder to Holdings on
behalf of such Loan Party. Each of the Administrative Agent, L/C Issuer and
Lenders shall have the right, in its discretion, to deal exclusively with
Holdings for any or all purposes under the Loan Documents. Each Loan Party
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Holdings shall be binding upon and enforceable
against it.

2.15 One Obligation. The Loans, L/C Obligations and other Obligations shall
constitute one general obligation of the Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Administrative
Agent’s Lien upon all Collateral; provided, however, that the Administrative
Agent and each Lender shall be deemed to be a creditor of, and the holder of a
separate claim against, each Borrower to the extent of any Obligations jointly
or severally owed by such Borrower.

2.16 Increase in Revolving Credit Facility. (a) Request for Increase. Provided
there exists no Default, upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders), the Borrower Agent may from time
to time, request an increase in the Revolving Credit Facility by an amount (for
all such requests) not exceeding $20,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000 (with $5,000,000
increments thereafter), and (ii) the Borrower Agent may make a maximum of four
such requests. At the time of sending such notice, the Borrower Agent (in
consultation with the Administrative Agent) shall specify

 

43



--------------------------------------------------------------------------------

the time period within which each Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than its Applicable Revolving Credit Percentage of such requested increase.
No Lender is obligated to agree to increase its Revolving Credit Commitment, and
any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower Agent and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase, and subject to the approval of the Administrative Agent and the L/C
Issuer (which approvals shall not be unreasonably withheld), the Borrower Agent
may also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower Agent shall determine the effective date (the “Revolving Credit
Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower Agent and the Lenders of
the final allocation of such increase and the Revolving Credit Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As condition precedents to such
increase, (i) the Borrowers shall pay any applicable upfront and arrangement
fees specified by Administrative Agent, (ii) the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of each Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clause (a) of Section 6.01, and (B) no
Default exists, and the Borrowers shall otherwise satisfy the conditions for
Credit Extensions under Section 4.02, and (iii) the Borrowers shall execute and
deliver all amendments, restatements, or other documents to any and all Loan
Documents (including amended and restated notes) as necessary or required by the
Administrative Agent to effect any increase in the Loans contemplated hereunder.
The Borrowers shall prepay any Loans outstanding on the Revolving Credit
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f) Yield. The applicable margin on the Loans extended under this Section 2.16
and the increase in the Revolving Credit Facility will be determined by the
Borrowers and the Lenders providing such Loans or the increase in the Revolving
Credit Facility at the time of the Revolving Credit Increase Effective Date;
provided that if such applicable margin would exceed the applicable margin for
the Revolving Credit Facility as in effect prior to the Revolving Credit
Increase Effective Date, the applicable margin for the Revolving Credit Facility
(including any prior Loans and increases to the

 

44



--------------------------------------------------------------------------------

Revolving Credit Facility) shall be automatically increased to equal the
applicable margin on the new Loans.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrowers or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrowers or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrowers shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrowers shall, and do hereby jointly and severally
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrowers or the Administrative Agent
or paid by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrowers shall also, and do hereby jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to Holdings by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

 

45



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefore, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrowers
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in the foregoing
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by Holdings or the Administrative Agent,
as the case may be, after any payment of Taxes by the Borrowers or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to Holdings, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Holdings or
the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
Holdings and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by Holdings or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit Holdings or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if any of the Borrowers
is resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Holdings and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Holdings or the Administrative Agent as will enable Holdings or the
Administrative Agent, as the case may be, to determine whether or now such
Lender is subject to backup withholding or information reporting requirements;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Holdings and the

 

46



--------------------------------------------------------------------------------

Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Holdings
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Holdings or the Administrative Agent to
determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify Holdings and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Holdings or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, jointly and severally agree to repay

 

47



--------------------------------------------------------------------------------

the amount paid over to the Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C Issuer in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify Holdings and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

48



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

49



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Holdings of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Holdings; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Holdings pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the

 

50



--------------------------------------------------------------------------------

account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations and all other agreements of the Borrowers under the Loan Documents.
Each Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Administrative Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Loan Party;
(e) any election by the Administrative Agent or any Lender in an insolvency
proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code;
(f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Administrative Agent or any Lender against
any Loan Party for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Obligations.

(b) Waivers.

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any Loan
Party, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such

 

51



--------------------------------------------------------------------------------

Borrower. Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations. It is
agreed among each Borrower, the Administrative Agent and Lenders that the
provisions of this Section 3.08 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, the
Administrative Agent and Lenders would decline to make Loans and issue Letters
of Credit. Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.

(ii) The Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral or any real property by judicial foreclosure or non-judicial sale or
enforcement, without affecting any rights and remedies under this Section 3.08.
If, in taking any action in connection with the exercise of any rights or
remedies, the Administrative Agent or any Lender shall forfeit any other rights
or remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of the
Administrative Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. Each Borrower waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. The
Administrative Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Administrative Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 3.08, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 3.08 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount (as defined below).

(ii) If any Borrower makes a payment under this Section 3.08 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be

 

52



--------------------------------------------------------------------------------

recovered from such Borrower under this Section 3.08 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(iii) Nothing contained in this Section 3.08 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), L/C Obligations relating to Letters
of Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders each shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

(d) Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease the administration of their
relationship with Lenders, all to the mutual advantage of Borrowers. Borrowers
acknowledge and agree that the Administrative Agent’s and Lenders’ willingness
to extend credit to Borrowers and to administer the Collateral on a combined
basis, as set forth herein, is done solely as an accommodation to Borrowers and
at Borrowers’ request.

(e) Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the Full Payment of all Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Post-Closing Agreement, and
each of the Collateral Documents (other than those specifically provided for in
the Post-Closing Agreement), sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrowers;

(ii) a Revolving Credit Note executed by the Borrowers in favor of each Lender
requesting a Revolving Credit Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may

 

53



--------------------------------------------------------------------------------

require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of BRL Law Group LLC, as counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of Holdings certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;

(ix) a Borrowing Base Certificate dated as of December 31, 2009, duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of Holdings relating to the initial Credit Extension;

(x) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Holdings ended October 31, 2009, signed by chief executive officer,
chief financial officer, treasurer or controller of Holdings;

(xi) monthly financial statements as of December 31, 2009 in the form required
by Section 6.01(b); and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or any Lender reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent on or before
the Closing Date shall have been paid and (ii) all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid.

 

54



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent and the
Lenders (directly to such counsel if requested by the Administrative Agent or
the Lenders) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent and the Lenders).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Loan Parties contained in Article
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d) the sum of the Loan Values of the Eligible Collateral exceeds the
Outstanding Amount of the Loans and L/C Obligations at such time, after giving
effect to such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrowers jointly and separately represent and warrant to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable and when recognized, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite

 

55



--------------------------------------------------------------------------------

power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document to which such Person is or is to be a party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Upon the execution by each Pledgor of each Securities
Pledge Agreement to which such Person is a party, the execution, delivery and
performance by such Pledgor of each Loan Document to which such Person is a
party will have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) (other than
the filing of UCC financing statements) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Holdings and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries on a consolidated basis
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness in accordance with GAAP.

 

56



--------------------------------------------------------------------------------

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) The consolidated balance sheets of Holdings and its Subsidiaries as at
October 31, 2009, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the three months then ended,
certified by the chief financial officer or treasurer of Holdings, copies of
which have been furnished to each Lender, fairly present the consolidated
financial condition of Holdings and its Subsidiaries as at such date and the
consolidated and consolidating results of operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.

(d) The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrowers’ best estimate of its future financial condition and performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrowers or any of their Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto. The property of each
Loan Party is subject to no Liens, other than Liens set forth on Schedule
5.08(b), and as otherwise permitted by Section 7.01.

(c) Each Loan Party has good, marketable and insurable fee simple title to the
real property owned by such Loan Party, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents. Each lease of real property
under which any Loan Party of a Loan Party is the lessee, including, without
limitation, each lease with respect to each Eligible Collateral Location, is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

5.09 Environmental Compliance. The Loan Parties conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and

 

57



--------------------------------------------------------------------------------

properties, and as a result thereof the Borrowers have reasonably concluded that
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrowers or the applicable
Subsidiary operates.

5.11 Taxes. The Borrowers and their Subsidiaries have filed (where applicable)
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the Loan Parties’ knowledge, there is no proposed tax assessment against the
Borrowers or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.

5.12 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws. Each Pension Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect has been determined by the
Internal Revenue Service to be qualified under Section 401(a) of the Code and
the trust related thereto has been determined by the Internal Revenue Service to
be exempt from federal income tax under Section 501(a) of the Code;

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Materials Adverse Effect.

(c) (i) Neither the Borrowers nor any ERISA Affiliate has taken any action which
would constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) The Borrowers and each ERISA Affiliate has met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 80% or higher and neither any Borrower or
any ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date; (iv) neither the Borrowers nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan;

(d) Neither any Borrower or any ERISA Affiliate maintains or contributes to, or
has any obligation to contribute to, or liability under, any Pension Plan other
than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, as not prohibited by this Agreement;

 

58



--------------------------------------------------------------------------------

(e) Neither any Borrower or any ERISA Affiliate maintains or contributes to, or
has any obligation to contribute to, any Plan which provides health, accident or
life insurance benefits to former employees, their spouses or dependents, other
than in accordance with Section 4980B of the Code other than (A) on the Closing
Date, those listed on Schedule 5.12(e) hereto and (B) thereafter, as not
prohibited by this Agreement.

5.13 Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents. Other than (i) as set
forth on part (b) of Schedule 5.13 or (ii) any Equity Interests whose value is
less than $500,000 per investment, no Loan Party has any Equity Interests. All
of the outstanding Equity Interests in each Loan Party other than Holdings have
been validly issued, are fully paid and non-assessable and are owned by the Loan
Party and in the amounts specified on Part (c) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents. Set forth on
Part (d) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a) is a true and correct copy of each such document, each of which
is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act. (a) No Borrower is engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

59



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 Solvency. With respect to Holdings and its Subsidiaries on a consolidated
basis, (a) the fair value of the property of Holdings and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of Holdings and its Subsidiaries on a consolidated
basis, (b) the present fair salable value of the assets of Holdings and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured,
(c) Holdings and its Subsidiaries do not intend to, and do not believe that they
will, incur debts or liabilities beyond Holdings and its Subsidiaries’ ability
to pay such debts and liabilities as they mature, (d) Holdings and its
Subsidiaries are not engaged in business or a transaction, and are not about to
engage in business or a transaction, for which Holdings and its Subsidiaries’
property would constitute an unreasonably small capital, and (e) Holdings and
its Subsidiaries on a consolidated basis are able to pay their debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. Except as set forth on Schedule 5.20, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrowers or any of their Subsidiaries as of the Closing Date and neither
the Borrowers nor any Domestic Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years. No
Foreign Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Lenders a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein. Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than (x) contingent indemnification
obligations that survive termination of this Agreement and (y) obligations and
liabilities under Related Credit Arrangements as to which arrangements
satisfactory to the applicable secured party have been made) shall remain unpaid
or unsatisfied, or any Letter of Credit (which is not collateralized in
accordance with this Agreement) shall remain outstanding, the Loan Parties
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (or such later date on which Holdings is required to
file a Form 10-K under the Securities Exchange Act of 1934, as amended,
including under Rule 12b-25 of the Securities Exchange Act of 1934, as amended)
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within (y) 45 days after the end of
each calendar month (other than the last month of the fiscal year), commencing
with January 2010, a consolidated balance sheet of Holdings and its Subsidiaries
as at the end of such calendar month, and the related consolidated statements of
income or operations and cash flows for such calendar month and for the portion
of Holdings’ fiscal year then ended, setting forth in each case in comparative
form the figures for the previous month and the corresponding portion of the
previous fiscal year (if available), all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations,
and cash flows of Holdings and its Subsidiaries in accordance with Modified
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries and (z) forty-five (45) days after the end of each
fiscal quarter of each fiscal year of Holdings and its Subsidiaries (or such
later date on which Holdings is required to file a Form 10-Q under the
Securities Exchange Act of 1934, as amended, including under Rule 12b-25 of the
Securities Exchange Act of 1934, as amended), (i) internally prepared
documentation sufficient to establish that all deviations from GAAP identified
on the financial statements delivered pursuant to subsection (y) above in
accordance with Modified GAAP have been conformed and/or modified to be in
accordance with GAAP as of such quarter, (ii) a consolidating balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal quarter and the
related consolidating statements of income or operations for such fiscal quarter
and for the portion of Holdings’ fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of

 

61



--------------------------------------------------------------------------------

Holdings and its Subsidiaries, and (iii) a statement of all consolidated cash
balances maintained by Holdings and its Subsidiaries for each country;

(c) as soon as available, but in any event at least 1 day before the end of each
fiscal year of Holdings, an annual business plan and budget of Holdings and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrowers, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Subsidiaries on a quarterly basis
for the immediately following fiscal year, provided that a board-approved annual
business plan and budget of Holdings and its Subsidiaries on a consolidated
basis, in form satisfactory to the Administrative Agent and the Required
Lenders, shall be delivered to the Administrative Agent by the 65th day of each
fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the annual audited financial statements
referred to in Section 6.01(a) and the monthly financial statements referred to
in Section 6.01(b) for the months of October, January and April, a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Holdings;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, notification of each annual report or
financial statement sent to the stockholders of Holdings and each Form 10-K,
10-Q, or 8-K which Holdings may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Debt Securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) [RESERVED];

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or

 

62



--------------------------------------------------------------------------------

possible investigation or other inquiry (other than routine non-material comment
and review process) by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in real estate mortgages or deeds of trust (if any) to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

(i) as soon as available, but in any event within 35 days after the end of each
month, a Borrowing Base Certificate, as at the end of such month, duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of Holdings, together with report setting forth (A) a trial balance of all
Accounts existing as of the last day of the month preceding the date of such
report, specifying for each Account Debtor obligated on the Accounts in the
United States or on the ModusLink B.V. Receivables, such Account Debtor’s name
and outstanding balance, (B) an aging of such Accounts in the United States and
the ModusLink B.V. Receivables, (C) a list of all billings booked in advance as
of such day, (D) a listing of all inventory in the United States (including,
without limitation, an aging of such inventory, the location of such inventory,
and whether it is subject to a Buy Back Agreement), and (E) any other
information reasonably required by the Administrative Agent; and

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents or notices required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on Holding’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Holding’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC”

 

63



--------------------------------------------------------------------------------

shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrowers shall be
under no Obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrowers or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrowers or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrowers or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of Holdings setting forth
details of the occurrence referred to therein and stating what action the
Borrowers have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrowers or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that a Loan Party may consummate any
merger or consolidation permitted under Section 7.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance; Treasury Management.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of any change in or any termination, lapse or cancellation
of such insurance.

(b) ModusLink Corporation and all of its Domestic Subsidiaries shall maintain
all treasury management services, all deposit accounts, all securities accounts,
and all other banking services for all of its Domestic Subsidiaries with Bank of
America (except for any deposit accounts, securities accounts, and other banking
services required by ModusLink Corporation or one of its Domestic Subsidiaries
in a location where such accounts or services cannot be provided by Bank of
America, provided that such accounts or services shall be subject to control
agreement requirements and other perfection actions as set forth in the Security
Agreement). Holdings and all of its Domestic Subsidiaries shall maintain all
treasury management services, all deposit accounts, all securities accounts, and
all other banking services for all of its Domestic Subsidiaries with Bank of
America and/or the Lenders, except for (i) deposit and securities accounts with
an aggregate balance of less than $250,000 as of the date hereof, (ii) deposit
accounts opened at any time after the date hereof with an aggregate balance
(together with all other deposit accounts of Holdings and all of its Domestic
Subsidiaries) of less than $250,000, (iii) securities accounts opened at any
time after the date hereof with an aggregate balance (together with all other
securities accounts of Holdings and all of its Domestic Subsidiaries) of less
than $2,500,000, (iv) certificates of deposit where Bank of America and/or the
Lenders do not offer certificates of deposit with comparable rates of return
(provided that any such certificates of deposit with maturities of longer than
six months shall be subject to perfection actions and requirements as set forth
in the Security Agreement), and (v) any deposit accounts, securities accounts,
and other banking services required by Holdings or one of its Domestic
Subsidiaries in a location where such accounts or services cannot be provided by
Bank of America and/or the Lenders (provided that such accounts or services
shall be subject to control agreements or other perfection action as set forth
in the Security Agreement).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrowers or such Subsidiary, as the case may be.

 

65



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers. The
Borrowers shall reimburse the Administrative Agent for one such field
examination per year, provided, however, that when an Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
sole expense of the Borrowers (regardless of the number of such field
examinations) at any time during normal business hours and without advance
notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for financing
acquisitions, working capital, general corporate purposes and issuances of
Letters of Credit not in contravention of any Law or of any Loan Document.

6.12 Additional Subsidiaries. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary (whether directly or indirectly) of Holdings,
and promptly thereafter (and in any event within 30 days):

(a) if such Person is a Domestic Subsidiary, cause such Person to become a
Borrower by executing a Joinder to this Agreement in the form attached hereto as
Exhibit G and to the Security Agreement and Intellectual Property Security
Agreements in the forms attached thereto;

(b) if such Person is not a Domestic Subsidiary, to the extent any Borrower
intends to fund any Investment in such Person (except as otherwise specifically
permitted under Sections 7.03(c)(vi) and 7.03(c)(vii)), cause the holder of the
Equity Interests of such Person to execute the Security Agreement or other
applicable Collateral Document and pledge 66 2/3% of the Equity Interests to be
pledged as Collateral for the Obligations pursuant thereto, and amend the
Schedule of Pledged Equity to the Security Agreement or other applicable
Collateral Document to reflect such pledge; and

(c) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the creation, attachment,
perfection and enforceability of the Lien on any Collateral, including any
Equity Interests of Pledged Foreign Subsidiaries, and the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(a) and (b)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrowers nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do,

 

66



--------------------------------------------------------------------------------

execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent and the Lenders the rights
granted or now or hereafter intended to be granted to the Administrative Agent
and the Lenders under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrowers or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

6.16 Amendments of Organization Documents. Provide the Administrative Agent with
each amendment, restatement or other modification to any Organization Documents
of the Loan Parties and their Subsidiaries.

6.17 Material Contracts. (i) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (ii) maintain each
such Material Contract in full force and effect, (iii) enforce each such
Material Contract in accordance with its terms, (iv) take all such action to
such end as may be from time to time requested by the Administrative Agent and
(v) upon request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so,
except, in any case under clauses (i) through (v) above, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than (x) contingent indemnification
obligations that survive termination of this Agreement and (y) obligations and
liabilities under Related Credit Arrangements as to which arrangements
satisfactory to the applicable secured party have been made) shall remain unpaid
or unsatisfied, or any Letter of Credit (which is not collateralized in
accordance with this Agreement) shall remain outstanding, no Loan Party shall,
nor shall any Loan Party permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrowers or any of

 

67



--------------------------------------------------------------------------------

them or any of their Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f)(i); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with a Borrower or any Subsidiary of a Borrower or becomes
a Subsidiary of a Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with a
Borrower or such Subsidiary or acquired by a Borrower or such Subsidiary, and
the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(f)(ii);

(k) the replacement, extension or renewal of any Lien permitted above upon or in
the same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Indebtedness secured thereby.

 

68



--------------------------------------------------------------------------------

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b) Indebtedness of a Borrower to another Borrower or a Subsidiary of a
Borrower, which Indebtedness shall (i) in the case of Indebtedness owed to a
Borrower, constitute “Pledged Debt” under the Security Agreement, (ii) be on
terms (including subordination terms) acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 7.03;

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees of a Loan Party in respect of Indebtedness, real estate leases
and supply agreements of another Loan Party to the extent otherwise permitted
hereunder;

(f) Any of the following Indebtedness so long as the aggregate of such
Indebtedness does not exceed $15,000,000 at any time:

(i) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i);

(ii) Indebtedness of any Person that becomes a Subsidiary of a Borrower after
the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of a
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of a Borrower); and

(iii) unsecured Indebtedness; and

(g) any Indebtedness or obligation of the Borrowers and their Subsidiaries
relating to the payment of taxes to the Internal Revenue Service on behalf of
officers and directors of the Borrowers and their Subsidiaries who have incurred
tax liability upon the vesting of certain equity interests and who

 

69



--------------------------------------------------------------------------------

have forfeited certain of those vested equity interests to the Borrowers and
their Subsidiaries (as applicable) in exchange for such Borrowers or
Subsidiaries (as applicable) paying such tax liability to the Internal Revenue
Service.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrowers and their Subsidiaries (i) consistent with
the terms of the Cash Investment Policy, up to an aggregate of $15,000,000 at
any given time, and (ii) in the form of Cash Equivalents;

(b) advances to officers, directors and employees of the Borrowers and
Subsidiaries in an aggregate amount not to exceed $750,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by any Borrower in another Borrower or a Pledged Foreign
Subsidiary outstanding on the date hereof, (ii) additional Investments by any
Borrower in another Borrower (other than Holdings), (iii) additional Investments
by any Borrower in Domestic Subsidiaries of the Borrowers so long as the
Borrowers have first complied with the requirements of Section 6.12(a) and
(c) with respect to such Domestic Subsidiary, (iv) additional Investments by any
Borrower in a Pledged Foreign Subsidiary so long as the Borrowers have first
complied with the requirements of Section 6.12(b) and (c) with respect to such
Person, (v) Investments by Holdings in CMG@Ventures Entities outstanding as of
the date hereof, additional Investments by Holdings in CMG@Ventures Entities not
to exceed $1,500,000 during each fiscal year (which amounts shall be used to
provide working capital to the CMG@Ventures Entities), and additional
Investments by CMG@Ventures Entities provided that such additional Investments
are less than $15,000,000 in the aggregate after the date hereof,
(vi) Investments by any Loan Party in another Loan Party or Subsidiary pursuant
to the terms of one or more Cost Plus Agreements, and (vii) Investments by any
Borrower in any Foreign Subsidiary which is not a Pledgor and which has not had
any of its equity interests pledged in favor of the Administrative Agent by a
Loan Party or Subsidiary thereof, provided that Investments permitted by this
clause (vii) shall be limited to an aggregate of $5,000,000 during each fiscal
year;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) that either are set forth on Schedule 7.03 or have an
aggregate value as of the date hereof (not including Investments listed on
Schedule 7.03) of $1,000,000 and other Investments relating to current and
future stock repurchase programs;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by Holdings or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

 

70



--------------------------------------------------------------------------------

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same or
related to the lines of business as one or more of the principal businesses of
the Borrowers and their Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrowers and
their Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of the Borrowers or
such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

(iv) the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrowers for any single purchase or other acquisition or related series
thereof shall not exceed $50,000,000, provided, however, that the total cash and
noncash consideration paid by the Borrowers for the acquisition of Tech for Less
LLC, including any earnout, shall be excluded from such amount;

(v) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Section 7.11, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and

(vi) the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (vi) have been satisfied or will be satisfied on or prior
to the consummation of such purchase or other acquisition;

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Borrower (other than Holdings) may merge with another Borrower (other
than Holdings);

(b) any Borrower may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Borrower (other than Holdings);

 

71



--------------------------------------------------------------------------------

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of a Loan Party may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a Loan Party; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, any Loan Party (other than Holdings) may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto, such Loan Party is the surviving corporation.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of Excluded Equity Interests, equipment or real property;

(d) Dispositions of property by any Borrower to another Borrower;

(e) Dispositions of CMG@Ventures Entities or their respective Investments;

(f) Dispositions permitted by Section 7.04; and

(g) Dispositions of cash Investments to the extent consistent with and permitted
by the Cash Investment Policy, provided that (i) at the time of any such
Disposition, no Default shall exist or would result from such Disposition,
(ii) at the time of any such Disposition, the property Disposed of in reliance
on this clause (g) is not subject to the exclusive control of the Administrative
Agent or any Lender pursuant to any Collateral Document, and (iii) the purchase
price for such property Disposed of shall be paid to the Borrowers or such
Subsidiaries solely in cash,

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(g) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests (other than Excluded Equity Interests) or
accept any capital contributions, except that, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

(a) the Subsidiaries of Holdings may make Restricted Payments to Holdings to
fund repurchases by Holdings of its Equity Interests or other cash dividends
with respect to the Equity Interests of Holdings and Holdings may fund
repurchases of its Equity Interests and make other dividends with respect to its
Equity Interests, so long as the aggregate amounts of such Restricted Payments
by Holdings do not exceed $50,000,000 in the aggregate in any fiscal year of
Holdings, and provided that, immediately

 

72



--------------------------------------------------------------------------------

after giving effect to each such Restricted Payment, Holdings and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Restricted Payment
had been consummated as of the first day of the fiscal period covered thereby;

(b) each Loan Party and its Subsidiaries may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrowers and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) the Subsidiaries of Holdings may declare and pay cash dividends to Holdings
and other Subsidiaries, in addition to those permitted by Section 7.06(a) above;

(e) Borrowers and its Subsidiaries may make tax payments contemplated pursuant
to Indebtedness described in Section 7.02(g);

(f) Holdings may, in accordance with the terms of its various equity incentive
plans, implement (or continue to implement) programs with its officers and
employees whereby an officer or employee may deliver shares of common stock of
Holdings to Holdings whose value approximates the amount of taxes that are owed
by such officer or employee as a result of the vesting or lapse of a risk of
forfeiture on shares of common stock that had been granted or issued to the
officer or employee by Holdings, with Holdings then remitting withholding taxes
due as a result of such vesting as a result thereof; and

(g) Holdings may, in accordance with all applicable Laws, issue and sell its
Equity Interests on the public market and in private placement transactions.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from or unrelated to those lines of business conducted
by the Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrowers or such Subsidiary as would be obtainable by the Borrowers or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties or Loan Parties and Pledged
Foreign Subsidiaries.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrowers or to otherwise transfer property to or invest in the Borrowers,
except for any agreement in effect at the time any Subsidiary becomes a
Subsidiary of the Borrowers, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrowers,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers or
(iii) of the Borrowers or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(i) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or

 

73



--------------------------------------------------------------------------------

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time during any period of four fiscal quarters of the Borrowers and their
Subsidiaries to be greater than 2.0:1.0.

(b) Minimum Consolidated Core Cash Flow Coverage Ratio. Permit the Consolidated
Core Cash Flow Coverage Ratio as of the end of any fiscal quarter of the
Borrowers and their Subsidiaries to be less than 1.5:1.0.

(c) Minimum Global Cash. At all times during the term of this Agreement,
maintain a balance of cash (as determined under GAAP), cash equivalents (as
determined under GAAP), and Cash Equivalents of less than $60,000,000 (on a
consolidated basis), plus up to $15,000,000 in the aggregate which may be
invested in the CMG@Ventures Entities after the date hereof (subject to downward
adjustments as such investments are made after the date hereof, and subject to
reduction in the event Holdings resolves to invest a lesser amount or no
additional amounts in CMG@Ventures Entities and its Investments).

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any material respect.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year (except to align the
fiscal year of a newly acquired Subsidiary with the fiscal year of Holdings).

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(g).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers fail to (i) pay when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or deposit any
funds as Cash Collateral in respect of L/C Obligations, or (ii) pay within five
days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

74



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.12,
6.15 or Article VII or (ii) the Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01 or 6.02 and such failure
with respect to Section 6.01 or 6.02 continues for 4 Business Days, which period
may be extended to 15 days one time during each calendar year upon advance
notice from the Borrower Agent to the Administrative Agent of a material
disruption in the finance or accounting staff of the Borrowers; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days, provided, however, that the Borrowers may extend the cure
period to 90 days for any default under this Section 8.01(c) by Cash
Collateralizing an amount equal to the then outstanding unpaid balance of the
Loans and L/C Obligations as security for the Obligations; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 30 calendar days, or an order for relief is entered in any such
proceeding; or

 

75



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrowers or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

76



--------------------------------------------------------------------------------

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to payment of that portion of the Obligations constituting unpaid amounts
with respect to Related Credit Arrangements, ratably among Related Swap Contract
Providers and Lenders providing Related Treasury Management Arrangements; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit

 

77



--------------------------------------------------------------------------------

as they occur. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required

 

78



--------------------------------------------------------------------------------

to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

79



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify Holdings and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (iii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

80



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners or arrangers listed on the cover page hereof (if any) shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 2.10(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral Matters. Each of the Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Related
Credit Arrangements as to which arrangements satisfactory to the applicable
Lender shall have been made, provided however, no Lien shall be released until
the applicable Lender has notified the Administrative Agent that arrangements
satisfactory to the applicable Lender have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

81



--------------------------------------------------------------------------------

(b) to release any guarantor from its obligations under a Guarantee; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under a Guarantee pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release any Guarantor from its obligations under a Guarantee, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Lenders;

(c) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Revolving Credit Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso of this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be

 

82



--------------------------------------------------------------------------------

necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate;

(f) amend any financial covenant threshold hereunder to make it less restrictive
without the written consent of each Lender;

(g) amend the definition of Applicable Advance Percentage without the written
consent of each Lender;

(h) waive compliance with the requirement to Cash Collateralize any Obligation
without the written consent of each Lender;

(i) change Section 2.13 and Section 8.03 in a manner that would alter (i) the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Revolving
Credit Commitments without the written consent of the each Lender;

(j) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(k) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(l) impose any greater restriction on the ability of any Lender under the
Revolving Credit Facility to assign any of its rights or obligations hereunder
without the written consent of the Required Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to Holdings, the Administrative Agent or the L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

83



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party , any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

84



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Any Loan Party, the Administrative Agent and the L/C
Issuer may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower Agent, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Holdings or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall jointly and
severally indemnify the Administrative Agent, the L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses

 

85



--------------------------------------------------------------------------------

(b), (c) and (d) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable fees, charges and
disbursements of the respective counsel for the Lenders, in connection with the
negotiation, execution, and delivery of this Agreement and the other Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (iii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iv) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 

86



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective

 

87



--------------------------------------------------------------------------------

successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f) and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment under the Revolving Credit Facility and the
Loans at the time owing to it under such Revolving Credit Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Holdings (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing

 

88



--------------------------------------------------------------------------------

at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

89



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower Agent is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitment and Loans pursuant to Section 10.06(b), Bank of
America may, upon 30 days’ notice to Holdings and the Lenders, resign as L/C
Issuer. In the event of any such resignation as L/C Issuer, Holdings shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by Holdings to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer, as the case may
be. If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

90



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers, (g) with the consent of the Borrowers or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
or any Loan Party against any and all of the obligations of the Borrowers or any
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of any Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify Holdings

 

91



--------------------------------------------------------------------------------

and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender, then Holdings may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and

 

92



--------------------------------------------------------------------------------

obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Holdings to require such assignment and delegation cease
to apply.

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
ILLINOIS.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN

 

93



--------------------------------------------------------------------------------

PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent on the
other hand, (B) Holdings and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Holdings and the Loan Parties are capable of evaluating, understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Holdings or any Loan Party or any of their
respective Affiliates, or any other Person and (B) the Administrative Agent has
no obligation to Holdings, any Loan Party or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Holdings, the
other Loan Parties and their respective Affiliates, and the Administrative Agent
has no obligation to disclose any of such interests to Holdings, the Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of Holdings and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law,

 

94



--------------------------------------------------------------------------------

including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Uniform laws based on the Uniform Electronic Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUS MEDIA, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUSLINK CORPORATION By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUSLINK PTS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary SOL HOLDINGS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary

MODUS MEDIA INTERNATIONAL

(IRELAND) LIMITED

By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary

 

S-1



--------------------------------------------------------------------------------

MODUSLINK OPEN CHANNEL SOLUTIONS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary TECH FOR LESS LLC By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Bozena Janociak

Name:   Bozena Janociak Title:   Assistant Vice President

 

S-3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:  

/s/ David Bacon

Name:   David Bacon Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:  

/s/ Jack Gaziano

Name:   Jack Gaziano Title:   Managing Director

 

S-5



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC.,

as a Lender

By:  

/s/ Andrew Brown

Name:   Andrew Brown Title:   Vice President

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 2.01

REVOLVING CREDIT COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

  

Revolving Credit Commitment

  

Revolving Credit Applicable

Percentage

Bank of America, N.A.

   $15,000,000 (subject to adjustment in accordance with the terms of the
Agreement)    37.500000000%

Silicon Valley Bank

   $12,500,000 (subject to adjustment in accordance with the terms of the
Agreement)    31.250000000%

HSBC Business Credit (USA) Inc.

   $12,500,000 (subject to adjustment in accordance with the terms of the
Agreement)    31.250000000%

Total

   $40,000,000 (subject to adjustment in accordance with the terms of the
Agreement)    100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER AGENT / HOLDINGS: MODUSLINK GLOBAL SOLUTIONS, INC. 1100 Winter Street,
Suite 4600 Waltham, Massachusetts 02451 Attention: Chief Financial Officer
Telephone: (781) 663-5121 Telecopier: (781) 663-5045 Electronic Mail:
steven_crane@moduslink.com Website Address: www.moduslink.com U.S. Taxpayer
Identification Number: 04-2921333 With a copy to: BRL Law Group LLC 425 Boylston
Street, Third Floor Boston, Massachusetts 02116 Attention: Thomas B. Rosedale
Telephone: (617) 399-6931 Telecopier: (617) 399-6930 Electronic Mail:
trosedale@brllawgroup.com ADMINISTRATIVE AGENT: Administrative Agent’s Office
(for payments and Requests for Credit Extensions): Bank of America, N.A. Street
Address: 901 Main Street Mail Code: City, State ZIP Code: Dallas, Texas 75202
Attention: Credit Services/Monica Barnes Telephone: (214) 209-9289 Telecopier:
(214) 290-9442 Electronic Mail: monica.t.barnes@bankofamerica.com Account No.:
129-2000-883 Ref: Moduslink Global Solutions ABA# 026009593 Other Notices as
Administrative Agent: Bank of America, N.A. Agency Management Street Address:
231 South LaSalle Street Mail Code: Mail Code: IL1-231-10-41 City, State ZIP
Code: Chicago, Illinois 60604



--------------------------------------------------------------------------------

Attention: Bozena Janociak, Agency Officer Telephone: (312) 828-3597 Telecopier:
(877) 207-0732 Electronic Mail: Bozena.janociak@bankofamerica.com L/C ISSUER:
Bank of America, N.A. Trade Operations – Los Angeles 1000 W. Temple St. Mail
Code: CA9-705-07-05 Los Angeles, CA 90012-1514 Attention: Bolivar Carrillo
Telephone: (213) 481-7842 Telecopier: (213) 457-8841 Electronic Mail:
bolivar.carrillo@bankofamerica.com



--------------------------------------------------------------------------------

SCHEDULE 2.02

Eligible Inventory Locations

 

Name of Landlord and

Address of Leased Premises

AAAA World Import-Export, Inc.

11010 N.W. 92 Terrace

Miami, FL 33178

Duke Realty Limited Partnership

501 Innovation Avenue

Suite 100

Morrisville, NC 27560

John J. Flatley and Gregory D. Stoyle, Trustees of The 425 Medford Nominee Trust

425 Medford Street

Boston, MA 02129

1270 Don Haskins, Ltd.

Suites A through D

1270 Don Haskins Drive

El Paso, TX

Western Liberty, LLC

2000 S. Liberty Drive

Bloomington, IN



--------------------------------------------------------------------------------

Name of Landlord and

Address of Leased Premises

JWR Properties II

5233 Old State Road 37

Bloomington, IN 47402-0271

3-B East Associates*

5960 Miami Lakes Drive

Miami Lakes, FL

Prologis

Interchange City Distribution Center #21

1501 Corporate Place

LaVerge, TN 37086

Sycamore Business Park LLC *

2111 East Ridge Ave.

Riverside, CA

SouthPark Warehouse III Acquisition Corporation *

2000 Midway Lane

Smyrna, TN 37167

Duke Realty Limited Partnership *

200 Innovation Drive, Suite 145

Morrisville, NC 27560



--------------------------------------------------------------------------------

Name of Landlord and

Address of Leased Premises

ProLogis NA2 U.S. LLC

7955 Zionsville Road

Indianapolis, IN

COS Realty, LLC*

1610 Garden of the Gods Rd, #100

Colorado Springs, CO 80907

CCI-B 2150 Garden of the Gods, LLC*

2150 Garden of the Gods Rd

Colorado Springs, CO 80907

STAG II Lindon*

500 South 500 West

Lindon, UT 84042

 

* These locations will not be Eligible Inventory Locations until such time as a
fully executed landlord waiver, in form reasonably satisfactory to the
Administrative Agent, is delivered to the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 2.03

Eligible Loan Parties

 

Eligible Loan Party

   Applicable Advance Percentage      Eligible Inventory    
Eligible Receivables     Eligible PTS Inventory  

ModusLink Global Solutions, Inc.

   50 %    80 %    N/A   

Modus Media, Inc.

   50 %    80 %    N/A   

ModusLink Corporation

   50 %    80 %    N/A   

Sol Holdings, Inc.

   50 %    80 %    N/A   

Modus Media International (Ireland) Limited

   50 %    80 %    N/A   

ModusLink Open Channel Solutions, Inc.

   50 %    80 %    N/A   

ModusLink PTS, Inc.

   N/A      80 %    Finished Inventory = 45


Raw Materials = 30

% 


% 



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

Existing Liens

 

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

ModusLink Corporation

1.

  UCC-1 Financing Statement   ModusLink, Inc.   Leaf Funding, Inc.   DE SOS  
5/13/05   51479147   Equipment.

2.

  UCC-1 Financing Statement   ModusLink Corporation   Crown Credit Company   DE
SOS   8/31/05   52705516   Equipment.

3.

  UCC-1 Financing Statement   ModusLink Corporation   Crown Credit Company   DE
SOS   8/31/05   52705607   Equipment.

4.

 

UCC-1

Financing Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   2/14/06  
60610683   Equipment.

5.

 

UCC-1

Financing Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   2/14/06  
60610709   Equipment.



--------------------------------------------------------------------------------

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

6.

 

UCC-1

Financing Statement

  ModusLink Corporation   General Electric Capital Corporation   DE SOS  
3/29/06   61063445   Equipment.

7.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   6/26/06   62188324   Equipment.

8.

  UCC-1 Financing Statement   ModusLink Corp   Xerox Corporation   DE SOS  
7/6/06   62323277   Equipment.

9.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   7/7/06   62335735   Equipment.

10.

 

UCC-1

Financing Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   7/7/06  
62335743   Equipment.

11.

 

UCC-1

Financing Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   7/7/06  
62335750   Equipment.



--------------------------------------------------------------------------------

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

12.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   7/10/06  
62354835   Equipment.

13.

 

UCC-1

Financing

Statement

  ModusLink Corporation   U.S. Bancorp   DE SOS   9/27/06   63342367  
Equipment.

14.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   10/26/06  
63743390   Equipment.

15.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   10/26/06  
63743408   Equipment.

16.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   10/26/06  
63743416   Equipment.

17.

 

UCC-1

Financing

Statement

  ModusLink Corporation   General Electric Capital Corp   DE SOS   11/1/06  
63809357   Equipment.

18.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   11/22/06  
64085205   Equipment.

19.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Raymond Leasing Corporation   DE SOS   6/4/07  
72083920   Equipment.



--------------------------------------------------------------------------------

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

20.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Crown Credit Company   DE SOS   8/7/07   72994258  
All of Lessee’s right, title and interest in all equipment leased.

21.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Xerox Corporation   DE SOS   8/28/07   73288692  
Equipment.

22.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Saxon Business Systems, Inc.   DE SOS   2/29/08  
80747087   Filed for informational purposes (Lease).

23.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Wells Fargo Bank, N.A.   DE SOS   3/20/08   80987154  
Equipment.

24.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Crown Credit Company   DE SOS   5/20/08   81735479  
Equipment.

a.

 

UCC Amendment

Statement

  _   Crown Company Credit   _   12/01/09   93820682   Collateral restatement
(equipment)

25.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Marlin Leasing Corp.   DE SOS   5/30/08   81846540  
Equipment.

26.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Crown Credit Company   DE SOS   6/16/08   82051561  
Equipment.



--------------------------------------------------------------------------------

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

27.

 

UCC-1

Financing

Statement

  ModusLink Corporation   General Electric Capital Corp.   DE SOS   8/26/08  
82902458   Equipment.

28.

 

UCC-1

Financing

Statement

  ModusLink Corporation   U.S. Bancorp   DE SOS   9/8/08   83035357   Equipment.

29.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Coactiv Capital Partners, Inc.   DE SOS   1/7/09  
90047818   Equipment.

a.

 

UCC

Amendment

Statement

  _   _   _   7/27/09   92397674   Amends the collateral description (adds
collateral).

30.

 

UCC-1

Financing

Statement

  ModusLink Corporation   Banc of America Leasing & Capital, LLC   DE SOS  
6/11/09   91873360   Equipment.

a.

 

UCC

Amendment

Statement

  _   -   _   6/12/09   91889622   Amends the collateral description (adds
collateral).

31.

 

UCC-1

Financing

Statement

  ModusLink Corporation   CIT Technology Financing Services I LLC   DE SOS  
8/10/09   92555891   Equipment.

32.

 

UCC-1

Financing

Statement

  ModusLink Corporation   General Electric Capital Corporation   DE SOS  
10/16/09   93338867   Equipment.



--------------------------------------------------------------------------------

Document

Number

 

Document Type

 

Debtor

 

Secured Party

 

Filing
Jurisdiction

 

Filing

Date

 

Filing

Number

 

Collateral
Description

33.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   12/07/09   93904254   Equipment.

34.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   12/07/09   93904262   Equipment.

35.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   12/07/09   93904270   Equipment.

36.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   12/07/09   9310855   Equipment.

37.

  UCC-1 Financing Statement   ModusLink Corporation   Raymond Leasing
Corporation   DE SOS   12/07/09   93911242   Equipment.

 



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

Pension Plans

1. ModusLink Global Solutions Savings & Retirement 401(k) Plan

2. Each of ModusLink B.V. and ModusLink Open Channel Solutions B.V. has a
defined benefit pension plan and a defined contribution pension plan. ModusLink
Pte. Ltd. has a defined benefit pension plan.



--------------------------------------------------------------------------------

SCHEDULE 5.12(e)

Other Plans

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

(a) Subsidiaries

Please see below ModusLink Global Solutions, Inc. Legal Entity Organizational
Chart (United States), ModusLink Global Solutions, Inc. Legal Entity
Organizational Chart (Mexico), ModusLink Global Solutions, Inc. Legal Entity
Organizational Chart (Europe), and ModusLink Global Solutions, Inc. Legal Entity
Organizational Chart (Asia). Please see the tables below the Organization Charts
for holdings of entities that are not direct or indirect wholly-owned
subsidiaries of any of the Loan Parties as listed below.



--------------------------------------------------------------------------------

ModusLink Global Solutions, Inc.

Legal Entity Organizational Chart

(United States)

LOGO [g73683exa_pg118chart.jpg]



--------------------------------------------------------------------------------

ModusLink Global Solutions, Inc.

Legal Entity Organizational Chart

(Mexico)

LOGO [g73683exa_pg119chart.jpg]



--------------------------------------------------------------------------------

ModusLink Global Solutions, Inc.

Legal Entity Organizational Chart

(Europe)

LOGO [g73683exa_pg120chart.jpg]



--------------------------------------------------------------------------------

ModusLink Global Solutions, Inc.

Legal Entity Organizational Chart

(Asia)

LOGO [g73683exa_pg121chart.jpg]



--------------------------------------------------------------------------------

Equity Interests

 

Exact Legal Name

of Loan Party

  

Name, Jurisdiction of

Formation and Type

of Entity of

Subsidiary

  

Class or Type of

Interest and Par Value

  

Total Amount

Authorized

(by class or type)

  

Total Amount Issued

and Out standing

(by class or type)

ModusLink Global Solutions, Inc.    CMG Securities Corporation; Massachusetts
corporation    Common Stock, no par value    200,000 shares of Common Stock   
100 shares of Common Stock ModusLink Global Solutions, Inc.    CMG @Ventures
Capital Corp., a Delaware corporation    Common Stock, $0.01 par value    1,000
shares of Common Stock    1,000 shares of Common Stock ModusLink Global
Solutions, Inc.    CMG @Ventures, Inc., a Delaware corporation    Common Stock,
$0.01 par value    1,000 shares of Common Stock    1,000 shares of Common Stock
ModusLink Global Solutions, Inc.    Modus Media, Inc.; Delaware corporation   
Common Stock; par value $0.01 per share    1,000 shares of Common Stock    1,000
shares of Common Stock ModusLink Global Solutions, Inc.    ModusLink Open
Channel Solutions, Inc.; Delaware corporation    Common Stock; par value $0.01
per share    1,000 shares of Common Stock    1,000 shares of Common Stock
ModusLink Global Solutions, Inc.    ModusLink PTS, Inc.; Delaware corporation   
Common Stock; par value $0.01 per share    1,000 shares of Common Stock    1,000
shares of Common Stock ModusLink Global Solutions, Inc.    Tech for Less LLC;
Delaware limited liability company    Membership Interests; no par value    N/A
   N/A Modus Media, Inc.    ModusLink Corporation; Delaware corporation   
Common Stock; par value $0.01 per share    3,000 shares of Common Stock    2,000
shares of Common Stock ModusLink Corporation    Sol Holdings, Inc.; Delaware
corporation    Common Stock; par value $0.01 per share    1,000 shares of Common
Stock    100 shares of Common Stock



--------------------------------------------------------------------------------

Exact Legal Name

of Loan Party

  

Name, Jurisdiction of

Formation and Type

of Entity of

Subsidiary

  

Class or Type of

Interest and Par Value

  

Total Amount

Authorized

(by class or type)

  

Total Amount Issued

and Out standing

(by class or type)

ModusLink Corporation    ModusMedia International (Ireland) Limited; Delaware
corporation    Common Stock; par value $1.00 per share    1,000 shares of Common
Stock    1,000 shares of Common Stock ModusLink Corporation    SalesLink LLC, a
Delaware limited liability company    Membership Interests; no par value    N/A
   N/A ModusLink Corporation    SalesLink Mexico Holding Corp. a Delaware
corporation    Common Stock; par value $0.01 per share    1,000 shares of Common
Stock    1,000 shares of Common Stock ModusLink Corporation    Modus Media
International Documentation Services (Ireland) Ltd., a Delaware corporation   
Common Stock; par value $1.00 per share    1,000 shares of Common Stock    1,000
shares of Common Stock ModusLink Corporation    ModusLink Mexico S.A. de C.V.;
Mexico entity    Ordinary Shares; par value $1.00 Mexican currency    50,000
Ordinary shares   

ModusLink Corporation holds 49,999 Ordinary shares

Modus Media International Documentation Services (Ireland) Limited holds 1
Ordinary share

ModusLink Corporation    ModusLink BV; The Netherlands entity    €100,000   
€100,000    €20,000



--------------------------------------------------------------------------------

Exact Legal Name

of Loan Party

  

Name, Jurisdiction of

Formation and Type

of Entity of

Subsidiary

  

Class or Type of

Interest and Par Value

  

Total Amount

Authorized

(by class or type)

  

Total Amount Issued

and Out standing

(by class or type)

ModusLink Corporation    ModusLink Hungary Kft.; Hungary entity    HUF 3,000,000
   HUF 3,000,000   

ModusLink Corporation owns a quota representing HUF 2,900,000 of the registered
capital

Modus Media International Ireland (Holdings) owns quota representing HUF 100,000
of the registered capital

ModusLink Corporation    ModusLink France S.A.S; France entity    100,000 Common
   100,000 Common    100,000 Common ModusLink Corporation    ModusLink Czech
Republic s.r.o; Czech Republic entity    CZK 200,000    CZK 200,000    CZK
200,000 ModusLink Corporation    ModusLink Pte. Ltd, a Singapore entity   
100,000 Ordinary shares; issued share capital of SGD100,000; no par value    N/A
   100,000 Ordinary shares ModusMedia International (Ireland) Limited    Modus
Media International Ireland (Holdings), an Ireland entity    Ordinary shares;
Nominal Par Value €1.26973808    12,200,000 Ordinary shares   

10,188,728 Ordinary shares

10,188,727 Ordinary shares held by Modus Media International (Ireland) Limited

1 Ordinary share held by Modus Media International Leinster Unlimited

Sol Holdings, Inc.    Sol Services Corporation, S.A. de C.V., a Mexico entity   
Ordinary shares; par value $1.00 Mexican currency    50,000 Ordinary shares   

49,999 Ordinary shares held by Sol Holdings, Inc.

1 Ordinary share held by Modus Media International Documentation Services
(Ireland) Limited



--------------------------------------------------------------------------------

Exact Legal Name

of Loan Party

  

Name, Jurisdiction of

Formation and Type

of Entity of

Subsidiary

  

Class or Type of

Interest and Par

Value

(including options,

warrants & similar

arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount Issued

and Out standing

(by class or type)

ModusLink Corporation    ModusLink Limited, a United Kingdom entity    5,000,000
Ordinary shares    5,000,000 Ordinary shares    5,000,000 Ordinary shares
ModusLink Corporation    Modus Media International Leinster Unlimited, a British
Virgin Island entity    10,000 Ordinary shares; par value $1.00    10,000
Ordinary shares   

2 Ordinary shares

1 Ordinary share held by Modus Media International Documentation Services
(Ireland) Limited

1 Ordinary share held by Tudor Nominees Limited

ModusLink Corporation    Logistix Holdings Europe Limited, an Ireland entity   
1,000,000 Ordinary shares; par value €1.269738    1,000,000 Ordinary shares   
1,000,000 Ordinary shares ModusLink Corporation    ModusLink Solutions Services
Pte. Ltd., Singapore entity    SGD 2,000,000 Ordinary shares; issued share
capital SGD 200,000    200,000 Ordinary shares    200,000 Ordinary shares
ModusLink Corporation    ModusLink Japan KK, a Japan entity    Authorized
Capital Share (Numbers) System    Issued Capital is JPY 301,000,000 and 6,020
shares    Issued Capital is JPY 301,000,000 and 6,020 shares



--------------------------------------------------------------------------------

Exact Legal Name

of Loan Party

  

Name, Jurisdiction of

Formation and Type

of Entity of

Subsidiary

  

Class or Type of

Interest and Par

Value

(including options,

warrants & similar

arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount Issued

and Out standing

(by class or type)

ModusLink Corporation    SalesLink International (Singapore) Pte. Ltd., a
Singapore entity    SGD 1,700,000 Ordinary shares; 50,000 preference shares; no
par value    N/A    1,700,000 Ordinary shares; 50,000 preference shares
ModusLink Open Channel Solutions, Inc.    ModusLink Open Channel Solutions B.V.,
The Netherlands entity    €90,000    €90,000    €25,700 ModusLink Open Channel
Solutions, Inc.    Open Channel Solutions Pty Limited, an Australia entity   
Ordinary shares; Australian $1.00 per share paid    N/A    61,716 Ordinary
shares ModusLink Open Channel Solutions, Inc.    ModusLink Open Channel
Solutions KK, a Japan entity    Common shares; JPY 50,000 per share    200
Common shares    200 Common shares

 

(b) Other Equity Interests

Please see Schedule 5.13(a).

 

(c) Equity Interests

Please see Schedule 5.13(a).



--------------------------------------------------------------------------------

(d) Loan Parties

 

Loan Party

  

Jurisdiction of
Incorporation

  

Principal Place of Business

   Taxpayer Identification
Number ModusLink Global Solutions, Inc.    Delaware    1100 Winter Street, Suite
4600 Waltham, MA 02451    04-2921333 Modus Media, Inc.    Delaware    1100
Winter Street, Suite 4600 Waltham, MA 02451    04-3357799 ModusLink Corporation
   Delaware    1100 Winter Street, Suite 4600 Waltham, MA 02451    04-3400270
Sol Holdings, Inc.    Delaware    1100 Winter Street, Suite 4600 Waltham, MA
02451    04-3548816 Modus Media International (Ireland) Limited    Delaware   
1100 Winter Street, Suite 4600 Waltham, MA 02451    36-3693134 ModusLink Open
Channel Solutions, Inc.    Delaware   

Three Allied Drive Suite 303

Dedham, MA 02026

   043535055 ModusLink PTS, Inc.    Delaware    5233 South Old State Road 37
Bloomington, IN 47401    35-1801761 Tech for Less LLC    Delaware    1610 Garden
of the Gods Road Colorado Springs, CO 80907    4249365 Modus Media International
Ireland (Holdings)    Ireland    Monasterevin Road Kildare Town Co. Kildare
Ireland    12556 ModusLink PTE. Ltd.    Singapore    51 Ubi Avenue 3 Singapore
408858    198903169H



--------------------------------------------------------------------------------

SCHEDULE 5.20

Labor Matters

 

1. ModusLink Mexico S.A. de C.V, Sol Services Corporation, S.A. de C.V. and
SalesLink Servicios, S. de R. L. de C.V. each have collective bargaining
agreements covering their respective employees. The collective bargaining
agreements are with/under no active unions.

 

2. Entities in Ireland with employees each have unions and collective bargaining
agreements covering their respective employees.

 

3. ModusLink B.V. in The Netherlands has a work council.



--------------------------------------------------------------------------------

SCHEDULE 6.12

Additional Subsidiaries

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

Existing Indebtedness

ModusLink Pte. Ltd. has a facility with Union Bank in Taiwan of up to TWD
30,000,000.



--------------------------------------------------------------------------------

SCHEDULE 7.03

Existing Investments

See Schedule 5.13.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 1, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”), each of the Domestic
Subsidiaries of Holdings signatory thereto (together with Holdings, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

The undersigned hereby requests (select one):

¨  A Borrowing of Loans

¨   A conversion or continuation of Loans

 

  1. On                                          
                                    (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                              .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                     
months.

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The Borrower Agent hereby represents and warrants that the conditions specified
in Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

MODUSLINK GLOBAL SOLUTIONS, INC., as the Borrower Agent By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to                              or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrowers under that certain Amended and
Restated Credit Agreement, dated as of February 1, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrowers, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan from the date of such Loan made by the Lender
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Amended and Restated Revolving Credit Note is one of the Revolving Credit
Notes referred to in the Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. This Amended and Restated Revolving Credit Note is also entitled to the
benefits of any applicable guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Amended and Restated
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Amended and Restated Revolving Credit Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Amended and Restated Revolving Credit Note.

This Amended and Restated Revolving Credit Note constitutes a renewal and
restatement of, and replacement and substitution for, that certain Second
Replacement Second Amended and Restated Revolving Credit Note, dated as of
February 27, 2009 in the maximum principal amount of Twenty-Five Million and
00/100 Dollars ($25,000,000.00), executed by Holdings and certain other entities
and made payable to the order of the Lender (the “Prior Note”). The indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement, or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage, or security interest securing such indebtedness or any rights of the
Lender against any guarantor, surety, or other party primarily or secondarily
liable for such indebtedness.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

MODUS MEDIA, INC. By:  

 

Name:  

 

Title:  

 

MODUSLINK CORPORATION By:  

 

Name:  

 

Title:  

 

MODUSLINK PTS, INC. By:  

 

Name:  

 

Title:  

 

SOL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

MODUS MEDIA INTERNATIONAL (IRELAND) LIMITED By:  

 

Name:  

 

Title:  

 

[Signatures continue on next page.]

 

B-2



--------------------------------------------------------------------------------

MODUSLINK OPEN CHANNEL SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

TECH FOR LESS LLC By:  

 

Name:  

 

Title:  

 

 

B-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                          
                                                                        
                                                                        
                                                                        

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 1, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”), each of the Domestic
Subsidiaries of Holdings signatory thereto (together with Holdings, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer / chief financial officer / treasurer /
controller] of Holdings, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on the behalf of
the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for month-end financial statements for the months of
October, January, and April]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the month ended as of the above date. Such
consolidated financial statements fairly present the financial condition,
results of operations and cash flows of Holdings and its Subsidiaries in
accordance with Modified GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of Holdings and its
Subsidiaries. Holdings has also delivered (i) internally prepared documentation
sufficient to establish that all deviations from GAAP identified on such
financial statements delivered pursuant to Section 6.01(b) in accordance with
Modified GAAP have been conformed and/or modified to be in accordance with GAAP
as of such fiscal quarter; (ii) a consolidating balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal quarter and the related
consolidating statements of income or operations for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries, and (iii) a statement of all consolidated cash
balances maintained by Holdings and its Subsidiaries for each country.



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers and their Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrowers and their Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrowers and their
Subsidiaries (as applicable) performed and observed all their Obligations under
the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Borrowers and their Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article V of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsection
(a) of Section 6.01 of the Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[SIGNATURE PAGE FOLLOWS]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                      , 20    .

 

MODUSLINK GLOBAL SOLUTIONS, INC., as the Borrower Agent By:  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

For the Month/Year ended                     ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11(a) – Consolidated Leverage Ratio.

 

A.    Consolidated Funded Indebtedness at Statement Date    $             B.   
Consolidated EBITDA of the Borrowers and their Subsidiaries on a consolidated
basis for Measurement Period ending on above date (“Subject Period”) (including
Consolidated EBITDA with respect to any newly-created or acquired Subsidiary
calculated on a pro forma basis for such Measurement Period as if the
acquisition had been consummated as of the first day of the Measurement Period):
      1.    Consolidated Net Income for Subject Period:    $                2.
   Consolidated Interest Charges for Subject Period:    $                3.   
Provision for income taxes for Subject Period:    $                4.   
Depreciation expenses for Subject Period:    $                5.    Amortization
expenses for Subject Period:    $                6.    All Net Non-Cash
Restructuring Charges recognized by Borrowers and their Subsidiaries during
Subject Period (to the extent calculations of the Net Non-Cash Restructuring
Charges for Subject Period result in a positive number):    $                7.
   Unrealized, non-cash foreign exchange losses for Subject Period:   
$                8.    An amount equal to all non-cash goodwill impairment
charges recognized by Borrowers and their Subsidiaries for Subject Period:   
$                9.    Adjustments for equity investments held by CMG@Ventures
Entities or from impairment charges on Investments for Subject Period:   
$                10.    Non-cash stock compensation expenses for Subject Period:
   $                11.    Income tax credits for Subject Period:   
$                12.    Unrealized, non-cash foreign exchange gains for Subject
Period:    $                13.    Adjustments for equity investments held by
CMG@Ventures Entities or from gains on Investments for Subject Period:   
$                14.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7
+ 8 + 9 + 10 – 11 – 12 – 13):    $             C.       Consolidated Leverage
Ratio (Line I.A ÷ Line I.B.14):         to 1.0       Maximum
permitted:                                2.0:1.0   

SCHEDULE 1 TO EXHIBIT C



--------------------------------------------------------------------------------

II. Section 7.11(b) – Consolidated Core Cash Flow Coverage Ratio

 

A.       Consolidated EBITDA for Subject Period (Line I.B.14 above):   
$             B.       Rentals payable under leases of real or personal, or
mixed, property, in each case as reflected on the Borrowers’ income statements
for Subject Period:    $             C.       Consolidated Interest Charges for
Subject Period:    $             D.       The aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02 of the Agreement
for Subject Period:    $             E.       Rentals paid under leases of real
or personal, or mixed, property, in each case as reflected on the Borrowers’
income statements for Subject Period:    $             F.       Net Cash
Restructuring Payments (to the extent that calculations of the Net Cash
Restructuring Payments for Subject Period result in a positive number):   
$             G.       Consolidated Core Cash Flow Coverage Ratio (Line II.A +
Line II.B) ÷ (Line II.C + Line II.D + Line II.E + Line II.F):         to 1.0   
   Minimum required:                                 1.5:1.0   

 

III. Section 7.11(c) – Minimum Global Cash. Balance of cash (as determined under
GAAP), cash equivalents (as determined under GAAP), and Cash Equivalents as of
Statement Date (on a consolidated basis):
                                             $            

 

      Minimum required:                                 $60,000,000   

 

SCHEDULE 1 TO EXHIBIT C - Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA   

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

Consolidated Net Income

              

+       Consolidated Interest Charges

              

+       income taxes

              

+       depreciation expense

              

+       amortization expense

              

+       Net Non-Cash Restructuring Charges (to the extent calculations of the
Net Non-Cash Restructuring Charges for Subject Period result in a positive
number)

              

+       unrealized, non-cash foreign exchange losses

              

+       non-cash goodwill impairment charges

              

+       adjustments for equity investments held by CMG@Ventures Entities or from
impairment charges on Investments

              

+       Non-cash stock compensation expenses

              

 

SCHEDULE 2 TO EXHIBIT C



--------------------------------------------------------------------------------

-        income tax credits

              

-        unrealized, non-cash foreign exchange gains

              

-        adjustments for equity investments held by CMG@Ventures Entities or
from gains on Investments

              

=       Consolidated EBITDA

              

 

SCHEDULE 2 TO EXHIBIT C - Page 2



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (the “Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including, without limitation, the Letters of Credit included in such
facilities1) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

                                                                  

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):   

 

  

 

1

Include all applicable subfacilities.



--------------------------------------------------------------------------------

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Agreement

 

5. Agreement: Amended and Restated Credit Agreement, dated as of February 1,
2010, among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation
(“Holdings”), each of the Domestic Subsidiaries of Holdings signatory thereto
(together with Holdings, the “Borrowers”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer

 

6. Assigned Interest:

 

Assignor[s]

  Assignee[s]   Facility
Assigned2   Aggregate
Amount of
Revolving Credit
Commitment/Loans
for all Lenders3   Amount of
Revolving
Credit
Commitment/
Loans
Assigned   Percentage
Assigned of
Revolving
Credit
Commitment/
Loans4     CUSIP
Number                    $ —     $ —                  %                       $
—     $ —                  %                       $ —     $ —                 
%   

 

[7.

Trade Date:                             ]5

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE]

 

2

Fill in the appropriate terminology for the types of facilities under the
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.).

3

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders thereunder.

5

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D1-2



--------------------------------------------------------------------------------

By:  

 

  Title:

 

[Consented to and]6 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

  Title: [Consented to:]7 By:  

 

  Title:

 

6

To be added only if the consent of the Administrative Agent is required by the
terms of the Agreement.

7

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Agreement.

 

D1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF FEBRUARY 1, 2010,

AMONG MODUSLINK GLOBAL SOLUTIONS, INC., EACH OF ITS DOMESTIC

SUBSIDIARIES SIGNATORY THERETO, EACH LENDER FROM TIME TO TIME PARTY

THERETO, AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND L/C

ISSUER

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all the requirements to be an assignee under Section 10.06(b)(iii), (v) and
(vi) of the Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

ANNEX 1 TO EXHIBIT D-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

ANNEX 1 TO EXHIBIT D-1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

On file with the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF UNDERTAKING

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 1, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MODUSLINK GLOBAL
SOLUTIONS, INC., a Delaware corporation (“Holdings”), each of the Domestic
Subsidiaries of Holdings signatory thereto (together with Holdings, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

The undersigned is an Affiliate of a Lender, may from time to time enter into
one or more Swap Contracts with the Borrowers and/or their Subsidiaries, and, in
order to obtain the benefits of the Collateral under the Collateral Documents,
is executing and delivering this letter of undertaking to the Administrative
Agent as contemplated by the Agreement.

In furtherance of the foregoing, the undersigned hereby:

(a) agrees that it shall have no right to notice of any action, or to consent
to, direct or object to any action under any Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) (without thereby limiting any rights any Affiliate of the
undersigned has in its capacity as a Lender and only to the extent expressly
provided in the Loan Documents);

(b) acknowledges and accepts the appointment of the Administrative Agent
pursuant to the terms of the Agreement and agrees to be bound by the provisions
of Article IX of the Agreement as if it were a Lender party thereto; and

(c) unconditionally and irrevocably agrees that, without first obtaining prior
written consent of the Administrative Agent, it shall not (i) except as provided
in Section 10.08 of the Agreement, exercise or attempt to exercise any right of
set-off or other recourse against any bank account or other monies of any Loan
Party which may be in its possession or under its control for or in respect of
the enforcement against any Loan Party of any of the Obligations, or
(ii) commence any other action or proceeding of any nature, including any
judicial proceeding, for or in respect of the enforcement against any Loan Party
of any of the Obligations.

Executed this      day of                     , 20    .

 

[Name of Affiliate] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

 

To: Bank of America, N.A., as Administrative Agent

Date:                     ,         

 

(1)    Borrowing Base       

(Line IV.C from Schedule I)

                     (2)    Revolving Credit Facility                      (3)
   Aggregate Outstanding Amount of the Loans                      (4)   
Aggregate Outstanding Amount of the L/C       

Obligations

                     (5)    Borrowing Availability (Borrowing Base Deficiency)  
    

(A) the lesser of (1) and (2) minus

      

(B) the sum of (3) plus (4)

                    

This report (this “Certificate”) is submitted pursuant to the Amended and
Restated Credit Agreement, dated as of February 1, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation (“Holdings”),
each of the Domestic Subsidiaries of Holdings signatory thereto (together with
Holdings, the “Borrowers”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer. Pursuant to the Collateral
Documents, the Administrative Agent has been granted a security interest in all
of the Collateral referred to in this Certificate and has a valid perfected
first priority security interest in the Eligible Collateral, subject to the
Liens permitted under Section 7.01 of the Agreement. Unless otherwise indicated,
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The undersigned hereby certifies, as of the date first written above, that
(a) the amounts and calculations herein and in Schedule I accurately reflect the
Receivables, Eligible Receivables, Inventory, Eligible Inventory, Eligible PTS
Inventory, and Outstanding Amounts and (b) no Default or Event of Default has
occurred or is continuing.

 

MODUSLINK GLOBAL SOLUTIONS, INC., as the Borrower Agent By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

SCHEDULE I

to Borrowing Base Certificate

Borrowing Base

 

I.    A.    The aggregate amount of all Receivables of Eligible Loan Parties
arising in the ordinary course of such Eligible Loan Parties’ business as
presently conducted, valued at the lowest of invoice (adjusted for credits,
returns or the like), book value or the amount reasonably expected by Eligible
Loan Parties to be collected from the particular Account Debtor(s)  
                     Less: Ineligible Receivables8      B.    Receivables which
remain fully or partially unpaid for more than ninety (90) days after their
respective invoice dates except as contemplated by Section I.P. below  
                        C.    Receivables which are not due and payable in full
in accordance with such Person’s credit and collection policy as disclosed by
such Person to Administrative Agent; provided that regardless of the terms of
such credit and collection policy, no Eligible Receivable shall have a payment
term which is greater than sixty (60) days from the date of its related invoice
                          D.    Receivables which are owed by a particular
Account Debtor if fifty percent (50%) or more of the balance owing by such
Account Debtor has not been paid within 90 days of the invoice date  
                        E.    Receivables with respect to which the Account
Debtor is another Borrower or is a partner, shareholder, director, officer,
employee, or agent of any such Borrower or is a Subsidiary or other Affiliate  
                        F.    Receivables with respect to which payment by the
Account Debtor is or may be conditional, and accounts commonly known as “bill
and hold” or accounts with a similar or like arrangement                       
   G.    Receivables with respect to which the Account Debtor is not a resident
or citizen of or otherwise located in the United States of America, or with
respect to which the Account Debtor is not subject to service of process in the
United States of America,  

 

8

Notwithstanding anything to the contrary herein or in the Agreement, (i) except
as otherwise provided in subsection G above, no Accounts which are owed to any
Subsidiary that is not a resident of the United States shall be Eligible
Receivables and (ii) if the aggregate amount of all Accounts owed by a
particular Account Debtor exceed 37.5% of Eligible Receivables after giving
effect to subsections B-P above, then all Accounts in excess of such amount
shall be excluded as Eligible Receivables.

 

SCHEDULE I TO EXHIBIT F



--------------------------------------------------------------------------------

      unless such Person has furnished Administrative Agent with a letter of
credit or account receivable insurance in at least the amount of the account
acceptable as to form, substance and issuer to Administrative Agent in its sole
discretion; notwithstanding the foregoing, up to $7,500,000 of ModusLink B.V.
Receivables shall be considered Eligible Receivables if, but for this subsection
G, such ModusLink B.V. Receivables would otherwise be considered Eligible
Receivables                           H.    Receivables with respect to which
the Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless all necessary steps are taken to comply with the
Assignment of Claims Act of 1940, as amended, and all other necessary steps to
perfect Administrative Agent’s security interest in such account have been
completed to Administrative Agent’s satisfaction                           I.   
Receivables with respect to which such Person is or may become liable to the
Account Debtor for goods sold or services rendered by such Account Debtor to
such Person                           J.    Receivables with respect to which
the goods giving rise thereto have not been shipped and delivered to and
accepted as satisfactory by the Account Debtor thereof or with respect to which
the services performed giving rise thereto have not been completed and accepted
as satisfactory by the Account Debtor                           K.   
Receivables arising from a “sale on approval” or “sale or return”  
                        L.    Receivables which are subject to any Lien or
security interest except in favor of Administrative Agent, or are “bonded” or
similar accounts                           M.    Receivables which are owed by
an Account Debtor which has a dispute with such Person, or as to which any
adverse claim, dispute or litigation relates (including without limitation any
claim that any amounts are not owed to such Person), but only in the amount of
such adverse claim, dispute or litigation                           N.   
Receivables which are owed by an Account Debtor which (a) has filed a petition
or (b) is subject to an involuntary petition under any section or chapter of the
United States Bankruptcy Code or any similar law or regulation or has made a
general assignment for the benefit of its creditors                           O.
   Receivables which fails to meet or violates any warranty, representation or
covenant (subject to any applicable grace or cure period) contained in this
Agreement or any related document or instrument relating directly to Accounts  
                    

 

SCHEDULE I TO EXHIBIT F – Page 2



--------------------------------------------------------------------------------

   P.    Receivables which Administrative Agent deems, in its reasonable
discretion, to be doubtful in their collection                           Q.   
Total Ineligible Receivables (the sum of I.B through I.P)                       
   R.    Eligible Receivables (I.A less I.Q)                        II.    A.   
Inventory (including raw materials) of Eligible Loan Parties (other than
ModusLink PTS, Inc.) that is subject to a Buy Back Agreement, valued on the
first-in, first-out method of inventory valuation or valued on a moving average
basis which is insured to the Administrative Agent’s satisfaction  
                     Less: Ineligible Inventory9      B.    Inventory which is
damaged, or not of merchantable quality, or has any defects that would affect
the market value of such inventory                           C.    Inventory
which is consigned, in transit or the subject of a bill in lading or other title
document                           D.    Inventory which is not located at an
Eligible Inventory Location                           E.    Inventory which the
Administrative Agent in its reasonable discretion determines not to treat as
Eligible Inventory, including without limitation due to age, type, category or
quantity (and the Administrative Agent shall notify Holdings of any such
determination within a reasonable time after it has been made)  
                        F.    Inventory which fails to meet or violates any
warranty, representation or covenant contained in this Agreement, the Security
Agreement or any related document or instrument relating to such Inventory  
                        G.    Inventory which is subject to any Lien or security
interest except in favor of the Administrative Agent                          
H.    Inventory which is produced in violation of the Fair Labor Standards Act
or is packaging or shipping material or general supplies                       
   I.    Inventory which is not in good condition or does not meet in all
material respects all material standards imposed by any Person having regulatory
authority over such goods or their use and/or sale, is damaged, is not currently
saleable in the normal course of  

 

9

Notwithstanding anything to the contrary herein or in the Agreement, no
Inventory owned by any Borrower or Subsidiary located outside of the United
States shall be Eligible Inventory.

 

SCHEDULE I TO EXHIBIT F – Page 3



--------------------------------------------------------------------------------

      business or is saleable but requires repairs, repackaging or other cost
and expense (other than normal and customary stocking costs)  
                        J.    Inventory which, although subject to a Buy Back
Agreement, the customer has breached its obligation to purchase Inventory
pursuant to such Buy Back Agreement                           K.    Inventory
which is obsolete, unusable or otherwise unavailable for sale and has been in
the Borrowers’ Inventory in excess of 180 days                           L.   
Inventory consisting of work in progress                           M.    Total
Ineligible Inventory (the sum of II.B through II.L)                           N.
   Eligible Inventory (II.A less II.M)                        III.    A.   
Inventory (including raw materials) of ModusLink PTS, Inc., valued on the
first-in, first-out method of inventory valuation or valued on a moving average
basis which is insured to the Administrative Agent’s satisfaction  
                     Less: Ineligible PTS Inventory10      B.    Inventory
(including raw materials) of ModusLink PTS, Inc. which is damaged, or not of
merchantable quality, or has any defects that would affect the market value of
such inventory                           C.    Inventory (including raw
materials) of ModusLink PTS, Inc. which is consigned, in transit or the subject
of a bill in lading or other title document                           D.   
Inventory (including raw materials) of ModusLink PTS, Inc. which is not located
at an Eligible Inventory Location                           E.    Inventory
(including raw materials) of ModusLink PTS, Inc. which the Administrative Agent
in its reasonable discretion determines not to treat as Eligible Inventory,
including without limitation due to age, type, category or quantity (and the
Administrative Agent shall notify Holdings of any such determination within a
reasonable time after it has been made)                           F.   
Inventory (including raw materials) of ModusLink PTS, Inc. which fails to meet
or violates any warranty, representation or  

 

10

Notwithstanding anything to the contrary herein or in the Agreement, no
Inventory owned by any Borrower or Subsidiary located outside of the United
States shall be Eligible PTS Inventory.

 

SCHEDULE I TO EXHIBIT F – Page 4



--------------------------------------------------------------------------------

      covenant contained in this Agreement, the Security Agreement or any
related document or instrument relating to such Inventory                       
   G.    Inventory (including raw materials) of ModusLink PTS, Inc. which is
subject to any Lien or security interest except in favor of the Administrative
Agent                           H.    Inventory (including raw materials) of
ModusLink PTS, Inc. which is produced in violation of the Fair Labor Standards
Act or is packaging or shipping material or general supplies  
                        I.    Inventory (including raw materials) of ModusLink
PTS, Inc. which is not in good condition or does not meet in all material
respects all material standards imposed by any Person having regulatory
authority over such goods or their use and/or sale, is damaged, is not currently
saleable in the normal course of business or is saleable but requires repairs,
repackaging or other cost and expense (other than normal and customary stocking
costs)                           J.    Inventory (including raw materials) of
ModusLink PTS, Inc. which is unrepaired or unrefurbished consumer electronic
goods and unrepaired or unrefurbished boards for such goods  
                        K.    Inventory (including raw materials) of ModusLink
PTS, Inc. which is obsolete, unusable or otherwise unavailable for sale and has
been in ModusLink PTS, Inc.’s Inventory in excess of 180 days  
                        L.    Inventory (including raw materials) of ModusLink
PTS, Inc. consisting of work in progress                           M.    Total
Ineligible PTS Inventory (the sum of III.B through III.L)                       
   N.    Eligible PTS Inventory (III.A less III.M)                        IV.   
Borrowing Base      A.    The lesser of (i) the Applicable Advance Percentage of
the value of Eligible Inventory of each of the Eligible Loan Parties (other than
ModusLink PTS, Inc.) plus the Applicable Advance Percentage of the value of
Eligible PTS Inventory, and (ii) $15,000,000 (provided that no more than
$5,000,000 shall be attributed to ModusLink PTS, Inc. and/or Eligible PTS
Inventory under any provision of this Section IV.A)                           B.
   The Applicable Advance Percentage of the value of Eligible Receivables of
each of the Eligible Loan Parties (including ModusLink PTS, Inc.).  
                        C.    Loan Values of Eligible Collateral (the sum of
IV.A and IV.B)                       

 

SCHEDULE I TO EXHIBIT F – Page 5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (“Agreement”) is entered into as of [                    
    , 20    ], among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation
(“Holdings”), each of the Domestic Subsidiaries of Holdings signatory to the
Credit Agreement (together with Holdings, the “Existing Borrowers”),
[                        , a[n]             ] (the “New Borrower”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) pursuant to that certain Amended and Restated Credit Agreement, dated as
of February 1, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Existing Borrowers,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.

RECITALS

A. Section 6.12(a) of the Credit Agreement requires each Person that becomes a
Domestic Subsidiary (directly or indirectly) of Holdings to become a Borrower
under the Credit Agreement.

B. Accordingly, the New Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

ARTICLE I

JOINDERS

1.1 Credit Agreement. The New Borrower hereby (a) acknowledges, agrees and
confirms that, by its execution of this Agreement, the New Borrower will be
deemed to be and shall be a party to the Credit Agreement and a Borrower for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Borrower thereunder as if it had executed the Credit Agreement; (b) jointly and
severally together with the Existing Borrowers thereunder, promises to each
Lender and the Administrative Agent, as provided in the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof; (c) makes each representation and
warranty set forth in Article V of the Credit Agreement as to itself to the same
extent as each other Borrower thereunder, provided that with respect to the New
Borrower each reference to the “Closing Date” in Article V of the Credit
Agreement shall be deemed to refer to the effective date of this Agreement, and
hereby agrees to be bound as a Borrower by all of the terms and provisions of
the Credit Agreement to the same extent as all Existing Borrowers thereunder;
(d) to secure the prompt payment and performance of all Obligations, grants to
Administrative Agent, for the benefit of the Lenders, the Administrative Agent,
and the other parties secured under the Loan Documents, a continuing security
interest in and Lien upon all of the right, title and interest of the
undersigned in and to its Collateral, whether now owned or hereafter acquired,
subject to all of the terms and provisions of the Credit Agreement;
(e) authorizes the Administrative Agent to file any financing statements
(including fixture filings) in any relevant jurisdiction that indicate the
Collateral as “all assets” or “all personal property” of the New Borrower, or
words to similar effect, and ratifies any action taken by the Administrative
Agent before the date of this Agreement to effect or perfect its Lien on any
Collateral, and further authorizes the Administrative Agent to file with the
United States Patent and Trademark Office, United States Copyright Office [or
Canadian Intellectual Property Office] (or any



--------------------------------------------------------------------------------

successor or similar foreign office) such documents as may be necessary or
reasonably advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Lien granted by the New Borrower, without the
signature of the New Borrower (to the extent not required by any applicable
filing office), and naming the New Borrower as debtor and the Administrative
Agent as secured party; and (f) attaches as Annex I hereto a supplement to the
Schedules to the Credit Agreement, and certifies that such supplement has been
prepared by the New Borrower in substantially the form of the Schedules to the
Credit Agreement and is accurate and complete as of the date first above
written.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 New Borrower Representations and Warranties. The New Borrower hereby
represents and warrants, that:

(a) This Agreement and all other Loan Documents to which the New Borrower is a
party that are required in connection with this Agreement have been duly
authorized, executed and delivered by the New Borrower and constitute legal,
valid and binding obligations of the New Borrower, enforceable against the New
Borrower in accordance with their terms except as enforceability may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally; and

(b) No Default has occurred and is continuing on the date hereof.

2.2 Other Representations and Warranties. [Holdings /                     ]
hereby represents and warrants, that:

(a) This Agreement has been duly authorized, executed and delivered by the
undersigned and constitutes a legal, valid and binding obligation of Holdings,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally; and

(b) It is the sole owner of all the ownership interests in the New Borrower.

ARTICLE III

EFFECTIVENESS

3.1 Effectiveness. This Agreement shall become effective on the date when the
last of the following conditions shall have been satisfied or waived by the
Administrative Agent in writing:

(a) The Administrative Agent shall have received the following (in each case in
form and substance satisfactory to the Administrative Agent, in its reasonable
discretion):

(i) duly executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower Agent;

(ii) replacement Revolving Credit Notes executed by the New Borrower and the
Existing Borrowers in favor of each Lender requesting a Revolving Credit Note;

(iii) duly executed counterparts of each other Loan Document required in
connection with the Credit Agreement, including, without limitation, a joinder
to each of the Security Agreement, the Intellectual Property Security
Agreements, and the Securities Pledge Agreement, as applicable, together with
all attachments thereto and deliverables to be made in connection therewith,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower Agent, executed and delivered to the Administrative Agent;

 

2



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the New Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer of the New Borrower in connection with this Agreement and the other Loan
Documents to which the New Borrower is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that the New Borrower is duly organized or formed, validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, including, certified copies of its organization documents from the state
of its incorporation or formation, certificates of good standing and/or
qualification to engage in business and, if required, tax clearance
certificates;

(vi) a favorable opinion of counsel for the New Borrower, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
acceptable to the Agent;

(vii) a certificate of a Responsible Officer of the New Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by the New Borrower of the execution, delivery
and performance by the New Borrower and the validity against the New Borrower of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(viii) original certificates evidencing all of the issued and outstanding shares
of capital stock or other equity or other ownership interests, if any, required
to be pledged by any Existing Borrower pursuant to the terms of the Security
Agreement or the Securities Pledge Agreement, which certificates shall be
accompanied by undated stock powers duly executed in blank by each relevant
pledgor in favor of the Administrative Agent;

(ix) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents has
been taken (including, without limitation, receipt of duly executed payoff
letters and UCC-3 termination statements);

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been updated to include the New Borrower, as applicable, together
with updated certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the New Borrower that constitutes Collateral; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or any Lender reasonably may require.

 

3



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall have occurred and be continuing at the
time of the execution and delivery hereof or would occur immediately after
giving effect to the execution and delivery of this Agreement and the
performance by the New Borrower of its obligations hereunder.

ARTICLE IV

[RATIFICATION OF GUARANTORS

4.1 Ratification. Each Guarantor hereby acknowledges and consent to the terms
and provisions of this Agreement and the transactions contemplated hereby. Each
Guarantor hereby ratifies and confirms that the guaranty set forth in the
Guaranty Agreement executed by such Guarantor is in full force and effect and,
following the effectiveness of this Agreement, will remain in full force and
effect, enforceable against such Guarantor in accordance with the terms therein
except as enforceability may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally.]

ARTICLE V

MISCELLANEOUS

5.1 Integration; Confirmation. On and after the date hereof, the Credit
Agreement and the respective Schedules thereto shall be supplemented as
expressly set forth herein; all other terms and provisions of each of the Credit
Agreement and the other Loan Documents and the respective Schedules thereto
shall continue in full force and effect and unchanged and are hereby confirmed
in all respects.

5.2 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

5.3 Expenses. The New Borrower agrees to pay (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent, including all reasonable
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the preparation, execution and delivery of this Agreement or any
document or agreement contemplated hereby and (b) all taxes which the
Administrative Agent, the Lenders, or any other party secured under the Loan
Documents may be required to pay by reason of the security interests granted in
the Collateral (including any applicable transfer taxes).

5.4 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to the New Borrower being delivered to the Borrower
Agent). All such notices and other communications shall be deemed to be given or
made at the times provided in Section 10.02 of the Credit Agreement.

5.5 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

5.6 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4



--------------------------------------------------------------------------------

5.7 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

5.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAWS PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

NEW BORROWER:

[                                        
                                             ]

By:

 

 

Name:

 

 

Title:

 

 

EXISTING BORROWERS: MODUSLINK GLOBAL SOLUTIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

MODUS MEDIA, INC.

By:

 

 

Name:

 

 

Title:

 

 

MODUSLINK CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

MODUSLINK PTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

[Signatures continue on next page.]

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

SOL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

MODUS MEDIA INTERNATIONAL (IRELAND) LIMITED By:  

 

Name:  

 

Title:  

 

MODUSLINK OPEN CHANNEL SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

TECH FOR LESS LLC By:  

 

Name:  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

Acknowledged and accepted:

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

ANNEX I

See attached.